Explanations of vote
Oral explanations of vote
Mr President, I was extremely pleased, but not surprised, at the overwhelming vote in favour, which has been consistent throughout the debates on the International Fund for Ireland. Of course, the EU is one of the main contributors to the IFI's inception in 1986, when it was established by the London and Dublin governments to promote economic and social development in the 12 counties on both sides of the border.
(GA) More than EUR 800 million in contributions have been paid into the fund, and when the multiplier effect is taken into account, this equates to an investment in excess of EUR 2 billion.
I am from a border county myself and I am a representative of the border region and, as such, I have a very good understanding of the part the International Fund for Ireland played in the peace process.
More than 40 000 direct jobs and 16 000 indirect jobs have been created with the help of the International Fund and it has created employment opportunities in an economically disadvantaged region.
In conclusion, while a sunset strategy has been agreed to take the work of the IFI to the end of this year, I do believe that every consideration should be given to prolonging this worthwhile and effective programme. Thank you for your indulgence.
(ES) Mr President, I voted for this initiative because its main goal is to continue supporting the peace and reconciliation process in Northern Ireland and Ireland's border areas, in order to build bridges of reconciliation and communication between the most divided communities and to continue, as Europeans, defending values and human rights.
We in Euskadi - the Basque country - are still suffering from terrorist violence and we are waiting for Euskadi Ta Askatasuna (ETA) to hear the cry of Basque society, which is tired of suffering and is asking for it to renounce violence once and for all. We are awaiting a definitive ceasefire declaration. Under these circumstances, I expect from the European Union the same solidarity and wholehearted support for Euskadi to build the peace and reconciliation that we are longing for.
Mr President, no country has been so disadvantaged by the bail-outs as Ireland, and no people has been so hard done by as the Irish. The Irish Finance Minister, Brian Lenihan, made all the right decisions. Every Irish public servant from the Taoiseach to the lowest civil servant, and even the recipients of unemployment benefit, have tightened their belts and taken huge cuts in income. Now they find that, if they had made none of those painful decisions - if they had just carried on spending - they might have qualified, like the Greeks, for a bail-out of their own and, worse than that, they discover that they are obliged to participate in rescuing Greece. In fact, not only that, but they discover that in per capita terms, Ireland is making a greater contribution than most of the other eurozone members.
Every orthodox economist would suggest that what we need to do at a time like this is to allow some of the eurozone economies to print their own currencies again, to devalue, to buy themselves time to price themselves back into the market. Instead, we are condemning the peoples of southern Europe to years of poverty and deflation and loading the taxpayers of northern Europe with an enormous debt, all in order to save a few faces. Surely we have the most expensive faces since that of Helen of Troy, which launched a thousand ships!
Mr President, it was not my intention to make an explanation of vote on this particular issue, but during his speech, the rapporteur referred only to Dr Paisley and Mr Adams, saying that they brought the peace to Northern Ireland. Well, Mr Adams and Dr Paisley may have brought a lot of things but peace they never brought. A lot of people may claim peace in Northern Ireland but it was really David Trimble and John Hume who bore the brunt of the heavy lifting to bring the peace to Northern Ireland, and I hope the rapporteur will get his facts right in the future. They did all the heavy lifting in the past.
Let me make it clear that I voted in favour of this today because I believe that in Northern Ireland today, we still need support to maintain what has been achieved. It is by no means sure that the peace will last as there are those on both sides - and we have seen them coming forward recently - who are still trying to de-establish what has been achieved.
(PL) Mr President, I was among the 334 Members of the European Parliament who endorsed Pastor Tőkés for the position of Vice-President of the European Parliament. He is a hero of my younger days. As a journalist for Solidarity in 1989 and under fire from the criminal Securitate security service of Ceauşescu, I reported on the Romanian revolution, and that revolution started in Timişoara with a speech made by Mr Tőkés on 16 December 1989.
However, it grieves me that today, he has been the victim, first of a computer error which wrongly counted 168 votes, and that then those 168 votes were added by the person chairing the proceedings to the overall total, which has been the cause of general controversy. Therefore, if people are going to call into question the legality of Mr Tőkés' election as Vice-President of the European Parliament, then I am in favour of taking the vote again. I am certain his result will be even better. The mandate of such a distinguished person in the European Parliament must not be questioned by anyone. So I think that it is in the interest of Mr Tőkés himself, if anyone is going to raise doubts, to repeat the vote.
(IT) Mr President, ladies and gentlemen, I voted in favour of the report by Mr Marinescu - whom I should like to take this opportunity to thank - because I believe that state-of-the-art, efficient freight transport is a fundamental requirement, not only for the competitiveness, but also for the very survival of European businesses. Moreover, I fully support the rapporteur's wish to reintroduce certain passages of the text that this Parliament itself approved at first reading.
Mr President, when we began our votes today, we came across a procedure that we had never really encountered in this House before - one whereby only 'yes' votes were registered. I put it to you, Mr President, that it was only a matter of time. This is, of course, precisely the approach that the EU has taken in successive referendums.
The European Constitution or Lisbon Treaty was continuously rejected in the polls, by 54% of French voters, by 62% of Dutch voters, by 53% of Irish voters, and the reaction on each occasion was to go ahead regardless, to disregard what objections people had made, to hear only 'yes' where people had voiced their opposition. Now we have enshrined or regularised that approach in the procedures of this House. We have made it impossible for people to register their dissent from the project. I am tempted to adapt that old slogan: what part of 'no' do you not understand?
Mr President, in looking at this report today about the procedure and the adaptation of procedure to the Treaty of Lisbon, it is interesting that we speak to many Members of the Parliament themselves and they do not really know what is actually in the Treaty of Lisbon and how it impacts on our voters in everyday life.
Take, for example, the whole bail-out of Greece. If you look at what has been debated in Council, it is Article 122 of the Lisbon Treaty, which was supposed to be an article of solidarity: 'In the spirit of solidarity if a Member State falls into difficulties in the supply of certain products such as in the area of energy or where a Member State is in difficulty or threatened with severe difficulties due to natural disasters'. That is now being used as an excuse for Member States, whether they are members of the eurozone or not, to bail out a country that has got itself into a mess of its own making and not because of exceptional circumstances.
We should be quite clear with the electorate what the Lisbon Treaty means for the voters. Does it mean taking taxpayers' money to bail out countries that cannot manage their own affairs?
(FR) Mr President, this Parliament has a particular talent when it comes to reforms of the Rules of Procedure, which are always designed to diminish the rights of the minority, or underdogs, Untermenschen, that we are to some extent. For the past year, we have been riding roughshod over the rule that, under the terms of Rule 24 of the Rules of Procedure, allows non-attached Members to appoint their own representative.
In a remark which was - I am sorry - one of the most stupid remarks that I have ever heard during my parliamentary career, you have just stated, Mr President, that this could not be done because you were not of the same political persuasion as me. It is true, I am non-attached as a matter of principle, whereas you were only non-attached because you were betrayed by your friends.
However, at least there was one way, Mr President, of solving this dispute and that was by voting. A vote is the usual procedure in a democracy. But no, now the non-attached Members' representatives will be chosen by the President of Parliament. This is yet another farce.
It was indeed Mr Martin who concocted the idea and planned this, together with the representatives of the two main groups. Moreover, it reminds me of the previous amendments to the Rules of Procedure that Mr Corbett was behind, though he has now faded into obscurity and was fortunately defeated in the European Parliament elections by my friend, Nick Griffin.
(NL) Mr President, Amendment 86 in the Martin report stipulates that the representative of the non-attached Members at the Conference of Presidents be decided not by the non-attached Members themselves but by the President of Parliament. The reason given is a lack of consensus among the non-attached Members. I ask myself what the problem is. Likewise, there is no consensus in this House itself when the President of Parliament is elected, which is precisely why we hold a democratic election. The representative of the non-attached Members must be representative and therefore, the best thing is to organise an election.
The European Parliament is starting to show itself up somewhat as a kind of Mickey Mouse parliament where the President of the House himself decides who is representative of some of his opponents. I also wonder about the basis for this decision. Is it based on representativeness? Is it based on a personal liking for or friendship with a particular non-attached Member? What criteria will the President be using to decide on the representative of the non-attached Members? I should have liked the President to make a statement on this before the vote but, unfortunately, we were not entitled to hear one.
(SK) Mr President, with all due respect to you and to this institution, the debate on the adaptation of the Rules of Procedure to the Treaty of Lisbon should also include a mention of the shortcoming in the Rules of Procedure which has made it possible to have a vote such as this and an outcome such as the election of Mr Tőkés to the role of Vice-President.
I cannot understand how the Presidents can issue a disputed vote, and therefore the disputed outcome of a vote, and I sympathise with all of my fellow Members who have doubts as to whether their votes were correctly counted. From this perspective, I believe that the European Union and the European Parliament should act transparently and clearly, and as long as some Members feel that their votes have been treated by the voting equipment differently to the way they voted, and they did not have the possibility to check it on their monitors, then the vote will continue to be controversial.
From this perspective, I believe that it is in the interests of Mr Tőkés, and in the interests of the credibility of the European Parliament, to actually return to this vote and to vote again, so that there can be no doubt in the future concerning the election of the Vice-President of the European Parliament.
Mr President, the cancer from Greece is metastasising across the Mediterranean. We read this week that the European Commission is preparing to bail out Spain, and the President of the European Council, Mr Van Rompuy, frankly admits that in this event, the EUR 750 billion already set aside in the emergency bail-out fund would be wholly inadequate.
As the tumour spreads, rather than contemplating amputation, our leaders have decided on a lengthy course of chemotherapy which will be expensive and painful and of uncertain outcome. What I mean by that is that they will try to create the machinery of what Mr Van Rompuy calls economic governance and what his predecessor called fiscal federalism: tax harmonisation, a levy on financial transactions, a European debt agency or a European monetary fund. All these machines to try and transfer money so as to keep their project around when, of course, much the easier thing would be to excuse the taxpayers the burden of this bail-out and to give the stricken economies the massive stimulus of allowing themselves to devalue and price themselves into the market. What a high price we expect from our people in order to humour the conceits of their elites!
(IT) Mr President, ladies and gentlemen, on the occasion of the 2000 Millennium Summit, the richest countries, including the countries of the European Union, renewed their pledge to achieve certain specific goals by 2015: to reduce hunger and poverty, to improve education and health, and to protect the environment in developing countries.
Almost 10 years on, we believe that Europe, as the main international player in the field of development assistance, must now, more than ever, assume a leading role. There is no doubt that over the last few years, increases in development assistance have helped to relieve the suffering of millions of people. Whilst it is true that the assistance is working, much still remains to be done, not least given that the current international crisis will force many Member States to reduce their own aid budgets to these countries.
Mr President, I voted in favour of this report because I believe that at this moment in time, we need to explore innovative financing mechanisms. The EU Member States must start to take strategic partnerships of a political nature with these countries seriously. This means that all the partners must demonstrate a renewed political will to achieve the priority objectives, which are still: policy coherence for development, tackling climate change and the global crisis, governance and rights, the right to food, and development education. This remains our number one challenge, Mr President.
(IT) Mr President, ladies and gentlemen, I voted in favour of the Cashman report because I believe it is the responsibility of this House and of the European institutions to abide by and uphold the commitments made to people who live in less developed countries, in particular, the countries of Africa.
We cannot get to 2015 and realise that the eight goals that we set ourselves have not been achieved, because behind the achievement of the Millennium Development Goals, behind these percentages - let us not forget this - there are billions of people who are suffering and do not have the opportunity to live in dignity.
The European Union must set an example and lead the way as far as development assistance is concerned. Public debt cancellation, together with a greater commitment to ensuring that aid is put to good use, is one of the key points of this solidarity-based project, the achievement of which - we have to be aware - cannot be postponed without sacrificing more human lives.
Written explanations of vote
Pal Schmitt, Vice-President of the European Parliament, having been recently elected as president of the newly elected Hungarian parliament, my colleagues and I had to elect a new vice-president. As László Tőkés, Hungarian member of the Group of the European People's Party (Christian Democrats), meets all the criteria needed in order to perform such a function (integrity, commitment, support for the European construct), I voted in favour of his candidature.
The appointment of László Tőkés as Vice-President of the European Parliament is an insult to Romania, given the chauvinist tone of this fellow Member's statements. In fact, his election to this post gives even graver cause for concern as a result of the dubious voting procedure used. Such an appointment should not have taken place in the European Parliament, a forum accountable to Europe's citizens. However, since the deed has been done, we would have liked the vote to have been conducted in circumstances which complied fully with the standard procedure. As this was not the case, this election has an impact on the image of the European Parliament, especially in Romania where the general public takes a direct interest in this matter. Whether László Tőkés is going to do a good job in this post he now occupies matters less at this juncture. What is really important is that a European nation has been deeply offended.
in writing. - Today's vote on the election of Mr Tőkés as Vice-President of the EP has been a disgrace. First, the President's explanations on how to vote have been both confusing and contradictory. As a result, nobody knew for sure how to proceed. Second, the voting machines of a number of Romanian MEPs - expected to vote against - were curiously not working properly. Third, the vote was cast anyway and the President had left the entire matter hanging, leaving the room. Fourth, the sensible request from the floor that the vote be repeated under normal circumstances has been rejected. Fifth, so was the announcement that there were more votes than Members present! Sixth, instead, we were simply informed that the vote had been validated anyway! Seventh, even so, nobody could explain how 168 votes could represent a 'qualified majority' in a Parliament numbering 751 members!
In fact, the EPP has thus forcefully imposed its will on the entire Parliament! I regret this, because they can certainly do better than this, and we, the other MEPs, equally deserve better!
For reasons of political solidarity with my friends in the Group of the European People's Party (Christian Democrats), I voted in favour of the report by my Italian colleague, Barbara Matera (PPE, IT), on the proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) for the sum of approximately EUR 6.6 million in aid to Spain, which is facing redundancies in the non-metallic mineral products sector. Without fundamentally questioning the European Commission's analysis based on the data provided by the Kingdom of Spain, I find it strange that the European Globalisation Adjustment Fund should be mobilised for what is simply a consequence of the bursting of the property bubble in Spain. It is, in fact, the reduction in mortgages which accounts for the fall in the number of building permits issued and, hence, the consumption of tiles and ceramics and non-metallic mineral products. Where are we going with this type of reasoning? Can we seriously contend that this is an adjustment to globalisation? I also find that administrative costs of over EUR 400 000 are disproportionate, even if a EUR 60 000 study, the cost of which seems prohibitive, appears to be the root cause of the large amount. To be continued ...
Increased unemployment is one of the most harmful consequences of the recent economical and financial crisis. Worsening market instability has contributed to exacerbating the situations of many companies which have proven less able to adjust to globalisation. In this case, 181 companies from the Comunidad Valenciana region suffered this impact. Spain has provided sufficient substantiation for their request for the fund to be mobilised, and I believe that this claim should be supported.
I believe that special help is emphatically important for workers who have been made redundant or who have been affected by the current global economic environment, as has happened in this case, where 2 425 people have been made redundant from 181 companies in the Spanish region of Valencia. The implementation of aid aimed at retraining and reintegrating these workers into the work market is crucial, not only for the economy to pick up, but also for social stability. I am therefore voting in favour of this resolution. I would like to repeat the Commission's recommendation that funds should not be transferred from the European Social Fund in order to provide payments under the European Globalisation Adjustment Fund (EGF). These are funds with different and complementary objectives, beyond which one cannot replace the other. As it is an exceptional measure, the EGF must have autonomous financing, and it is a serious mistake for EGF financing, a contingency measure, to be provided to the detriment of the European Social Fund or any other structural fund.
On 2 September 2009, Spain submitted an application to mobilise the European Globalisation Adjustment Fund (EGF) in respect of employees made redundant from 181 companies involved in the manufacture of other non-metallic mineral products in a single NUTS II region, Comunidad Valenciana. I believe that this application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. Therefore, I agreed with this report and the Commission's proposal to mobilise an amount of EUR 6 598 735, because only measures that help redundant people to integrate into the labour market are financed with money from the European Globalisation Adjustment Fund (EGF) and money from the fund creates the conditions for redundant workers to find permanent or temporary jobs, to participate in vocational training programmes and acquire the knowledge necessary to match the needs of the labour market, to acquire a business licence or become self-employed. Lithuania, too, has already taken advantage of support from this fund.
I voted in favour of the reports on mobilisation of the European Globalisation Adjustment Fund (EGF) because I believe that it is crucial to underline the importance of the fund.
This instrument was created to provide labour market support measures aimed exclusively at helping workers made redundant on account of structural changes in the main international trade patterns and to assist them with their reintegration into the labour market.
This is an extremely useful instrument which, between 2007 and the present day, has seen 55 requests by 17 Member States for support for 52 334 redundant workers, for whom funds totalling EUR 271.9 million have been earmarked.
An analysis of the data in our possession shows, therefore, that the sum of EUR 5 195 has been mobilised from the European Globalisation Adjustment Fund for each worker made redundant, a sum that is actually being used to implement personalised service packages that are specifically designed to reintegrate the workers concerned into the labour market.
Out of consideration for the Spanish workers of the Region of Valencia, who have been sacrificed to globalisation, I am abstaining. Given the situation that the impact of the neoliberal policies inflicted by the European Union has forced them into, one might feel justified in voting against the pittance that the European elite have seen fit to offer them. However, at least the little that they do receive may help to relieve their suffering. This does not make the approach of the European Globalisation Adjustment Fund any more tolerable. It backs the offshoring to Morocco and Algeria that is currently taking place and sanctions the profits of the wealthiest. A clean conscience comes cheap for the Eurocrat oligarchy.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is part of that. This support is essential for helping the unemployed and victims of relocation due to globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in various countries, particularly China and India, often to the detriment of countries that respect workers' rights. The aim of the EGF is to help workers who are victims of the relocation of companies, and it is fundamental in facilitating their future access to new employment. In the past, the EGF has been used by other EU countries, and now it is able to extend the same help to Valencia, Spain, due to the recent situation there, where more than 2 400 workers have been made redundant from 181 companies in the 'Manufacture of other non-metallic mineral products' sector. That is why I voted as I did.
in writing. - The report concerns the mobilisation of the EGF to the benefit of the Valencia region in Spain (EUR 6 598 735), following 2 425 redundancies in 181 enterprises operating in the 'Manufacture of other non-metallic mineral products' sector. The funds will go directly to affected workers. The report got adopted in COBU without debate. In plenary, we Greens supported it too.
For reasons of solidarity with the Group of the European People's Party (Christian Democrats) and Ireland, and on the basis of the report by my excellent Italian colleague, Barbara Matera, I voted in favour of the proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) for the sum of approximately EUR 2.7 million in aid to Ireland, which is facing redundancies in the crystal sector. Most of the 600 redundancies affect the company Waterford Crystal. Without questioning the European Commission's analysis, I find it strange that this company, which has been in trouble since 2005, can be the root cause of an adjustment to globalisation. In 2005, it announced the closure of its Dungarvan factory, in order to consolidate all operations in the main factory in the town of Waterford in Kilkenny, which employed 1 000 people. The move involved the disappearance of nearly 500 workers from Dungarvan. Following the closure of this factory on 30 January 2009, the former employees and their families organised demonstrations, which ended in March 2009, following an agreement with the workers and payment of EUR 10 million (source: Wikipedia). Is this an adjustment to globalisation?
I sincerely welcome the compensation from the European Globalisation Adjustment Fund which is being distributed to former workers from Waterford Crystal and ancillary companies. The fund was established to help workers that are suffering due to structural changes in the global trade network and it will be very important to the local community which had the Waterford Crystal industry at its heart.
As this industry was central to the region, as there were many skilled local workers employed by the glass sector and by the ancillary companies, and as the sector was vitally important to the identity of the Waterford region, this funding will be of great help to the workers and their families and will help provide other employment opportunities to the workers.
Coordination measures must be put in place at the local level to ensure that this funding is distributed correctly. As this workforce is older than other workers, and as they were doing highly-skilled work, it must be ensured that the funding is used to provide further training and education, to encourage entrepreneurship and to improve access to employment.
The European Union is the principal donor of the International Fund for Ireland, making up approximately 57% of its annual contributions.
I therefore welcome the role that the European Community has played in providing economic and social aid to Ireland, with the aim of peace and reconciliation.
The current period of operation is coming to an end, but it is important that the European Community continues to contribute to the International Fund for Ireland, working towards achieving the objectives of building bridges, integrating communities and stimulating development in the regions of the two areas of Ireland which have suffered most from instability over recent years.
in writing. - I wholeheartedly welcome this decision to mobilise the European Globalisation Adjustment Fund to assist the Waterford Crystal workers. The global economic crisis, coupled with major shifts in world trade, has made many workers redundant in Ireland and across Europe. I urge the Irish Government to act swiftly to ensure that these resources are promptly and effectively used to meet the workers' individual retraining and educational needs. The timeframe for use of this fund is limited and no time must be lost in providing the services needed. There is a need to revise the regulation of the EGF to enable greater flexibility in the use of the resources provided, particularly with regard to the timeframe.
The country dubbed the 'Celtic Tiger' once boasted remarkable levels of growth, but has been suffering from the impact of the crisis and the effects of globalisation over recent years. These have affected the Irish glass sector, and today, almost 600 workers are in a situation where they need assistance. I agree with the mobilisation of the fund.
In view of the objectives of the European Globalisation Adjustment Fund (EGF), I am voting in favour of granting assistance to the workers made redundant from the Waterford Crystal companies in the Republic of Ireland. This aid amounts to more than EUR 2.5 million, which will be vital for encouraging those affected to improve their skills, as the great majority of them are over 45 years old. However, I would like to point out the glaring differences and inequality which have come about under the EGF. This is due to the Member States repeatedly failing to make use of the available funds, to the clear detriment of workers who become unemployed in these countries, as has been happening in Portugal due to the continual increase in bankruptcies and unemployment rates.
On 7 August 2009, Ireland submitted an application to mobilise the European Globalisation Adjustment Fund (EGF) in respect of redundancies at the Waterford Crystal company and three of its suppliers/downstream producers. I believe that this application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. I agreed with this report and the Commission's proposal to mobilise an amount of EUR 2 570 853, because only measures that help redundant people to integrate into the labour market are financed with money from the European Globalisation Adjustment Fund (EGF) and money from this fund creates the conditions for redundant workers to find permanent or temporary jobs, to participate in vocational training programmes and to acquire the knowledge necessary to match the needs of the labour market, to acquire a business licence or become self-employed. Lithuania, too, has already taken advantage of support from this fund.
Out of consideration for the Irish Waterford Crystal workers, who have been sacrificed to globalisation, I am abstaining. Given the situation that the impact of the neoliberal policies advocated by the European Union has forced them into, one might feel justified in voting against the pittance that the European elite have seen fit to offer them. However, at least the little that they do receive may help to relieve their suffering. This does not make the approach of the European Globalisation Adjustment Fund any more tolerable. It endorses the current speculation by the banks and sanctions the profits that US funds such as KPS Capital Partners are making on the backs of European workers. In the kingdom of the Eurocrats, a clean conscience comes cheap.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is part of that. This support is essential for helping the unemployed and victims of relocation due to globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in various countries, particularly China and India, often to the detriment of countries that respect workers' rights. The aim of the EGF is to help workers who are victims of the relocation of companies, and it is fundamental in facilitating their future access to new employment. The EGF has already been used by other EU countries, so we should now grant this aid to the Republic of Ireland, particularly to companies in the glass and crystal manufacturing sector. That is why I voted as I did.
in writing. - The report concerns the mobilisation of the EGF for the benefit of Irish workers (EUR 2 570 853) following redundancies at Waterford Crystal and three of its suppliers operating in the crystal sector. The funds will go directly to affected workers. The report was adopted in COBU without debate. No problem voting in favour.
in writing. - I welcome the decisions to mobilise financial assistance to redundant workers who lost their jobs due to the global financial and economic crisis in three particular instances - in the Comunidad Valenciana and Castilla-La Mancha regions in Spain, as well as in the crystal production company, Waterford Crystal, in Ireland. The total amount of support in these cases amounts to EUR 11 million and will target 3 663 redundant workers. Although the assistance from the European Globalisation Adjustment Fund will not solve all the problems caused by the financial and economic crisis, I urge EU institutions to perform effective and timely evaluation of applications, as well as the Member States to participate actively in this fund.
In my home country, Lithuania, financial assistance has recently been allocated for workers who lost their jobs in the construction, furniture and clothing manufacturing industries, as well as for workers at the Snaigfactory in Alytus city. This support has been highly appreciated among those most severely hit by the global financial and economic crisis.
For reasons of solidarity with the Group of the European People's Party (Christian Democrats), and on the basis of the report by my Italian colleague, Barbara Matera (PPE, IT), I voted in favour of the proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) for the sum of approximately EUR 2 million in aid to Spain, which is facing redundancies in the timber product manufacturing sector. In fact, the Kingdom of Spain justifies its request on the basis of the principle that the economic and financial crisis caused a sudden collapse in the global economy, which had a serious knock-on effect on numerous sectors, especially on demand in the construction sector and, hence, on timber products. The truth is that the crisis caused the Spanish property bubble to burst and it is hard to see what justification there is for an adjustment to globalisation ... If you look at what is being financed (for example, 57 promotions of entrepreneurship costing EUR 3 000 each, giving a total of EUR 171 000, 16 training workshops combined with work placements costing EUR 12 500 each, giving a total of EUR 200 000 and so forth), where is the adjustment to globalisation? To be continued ...
The large number of sectors and businesses affected by the crisis and globalisation make questions as to whether the present European economic model will be viable and sustainable inevitable. If the merit of granting aid to workers who have been made redundant is undisputed, the same cannot be said of the perpetuation of a state of affairs that tends to exacerbate difficult situations such as those experienced by loggers and cork harvesters in Castilla-La Mancha.
Besides giving aid at intervals, the European Union and its Member States must be capable of promoting an economic environment that is free of unnecessary bureaucratic obstacles, and one that is favourable to entrepreneurs and rewards risk and innovation.
I voted in favour of granting aid under the European Globalisation Adjustment Fund in view of the extremely negative impact of the closure of 36 timber companies in the space of nine months in the Spanish region of Castilla-La Mancha, resulting in 585 people losing their jobs. This situation is made all the more serious by the fact that this region suffers from depopulation and a workforce that is almost entirely lacking in any other kind of training. I would therefore like to stress the need for special focus on the negative impact of the current economic crisis on the most rural areas.
On 9 October 2009, Spain submitted an application to the Commission to mobilise a global amount of EUR 1 950 000 under the European Globalisation Adjustment Fund (EGF), in respect of the 585 workers made redundant from 36 companies involved in the manufacture of wood and timber and cork products, except furniture and the manufacture of articles containing straw and plaiting materials in the Castilla-La Mancha region in the nine month reporting period from 1 November 2008 to 31 July 2009. I agree with the Commission's assessment that this application fulfils the eligibility criteria set by the European Globalisation Adjustment Fund (EGF) Regulation and the Commission's recommendation to the Budget Authority to approve the application, because only measures that help redundant people to integrate into the labour market are financed with money from the European Globalisation Adjustment Fund (EGF) and money from this fund creates the conditions for redundant workers to find permanent or temporary jobs, to participate in vocational training programmes and to acquire the knowledge necessary to match the needs of the labour market, to acquire a business licence or become self-employed. Lithuania, too, has already taken advantage of support from this fund.
Out of consideration for the Spanish workers of the Castilla-La Mancha region, who have suffered at the hands of globalisation, I am abstaining. Given the situation that the impact of the neoliberal policies advocated by the European Union has forced them into, one might feel justified in voting against the pittance that the European elite have seen fit to offer them. However, at least the little that they do receive may help to relieve their suffering. This does not make the approach of the European Globalisation Adjustment Fund any more tolerable. It endorses speculation on the housing market and its collapse and sanctions the profits that the interest generates for the banks. A clean conscience comes easy for the Eurocrat tyrants.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is part of that. This support is essential for helping the unemployed and victims of relocation due to globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in various countries, particularly China and India, often to the detriment of countries that respect workers' rights. The aim of the EGF is to help workers who are victims of the relocation of companies, and it is fundamental in facilitating their future access to new employment. In the past, the EGF has been used by other EU countries, so it should now extend the same help to Castilla-La Mancha, Spain, due to 585 redundancies at 36 companies operating in the wood and cork products industries sector, with the exception of furniture and the manufacture of straw and plaiting items. That is why I voted as I did.
in writing. - The report concerns the mobilisation of the European Globalisation Adjustment Fund to the benefit of the Castilla-La Mancha region in Spain (EUR 1 950 000), following 585 redundancies in 36 enterprises operating in the 'manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials' sector. The funds will go directly to affected workers. The report was adopted in the Committee on Budgets without debate. We, the Verts/ALE Group, supported it.
For reasons of solidarity with the Group of the European People's Party (Christian Democrats), and on the basis of the report by my Italian colleague, Barbara Matera, I voted in favour of the proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) for the sum of EUR 1.1 million to finance technical assistance activities in connection with the EGF. Under Article 8(1) of the 2006 regulation on the EGF, 0.35% of the total amount available from the fund (EUR 500 million) remains available each year for technical assistance at the initiative of the Commission. That represents EUR 1 750 000. Nothing has yet been allocated to technical assistance. Frankly, to hold two meetings of 27 experts (1 per Member State) costing EUR 35 000 each, giving a total of EUR 70 000, and two seminars on the EGF costing EUR 100 000 each, all seems to be pointless, especially if it is to make the EGF pay not for adjustment to globalisation, but to running costs. And what can one say about the 10 studies at EUR 25 000 each? ... To be continued ... but one truly does get the impression that these technical assistance activities are carried out to spend money, just because the legal basis exists.
I agree with this report because more than half of the technical assistance resources allocated to the Commission will be used to finance studies and evaluations of ongoing European Globalisation Adjustment Fund (EGF) cases and to implement them, extracting successes and learning for the future, and part of the technical appropriations will be used to establish a database on long-term reintegration into the labour market. I also call for at least part of these appropriations to be used for technical measures that could contribute to shortening the application procedure that is too long in many cases of requests for assistance. I would like to encourage the Member States to get acquainted with, and make use of the possibilities and chances offered by the EGF for workers in situations of mass redundancies and to use the funds available in order to support redundant workers and help them return to the labour market. I would further encourage the Member States to exchange best practice opportunities and to learn particularly from those Member States that already have in place national information networks on the EGF involving the social partners and stakeholders at local level with a view to having a sound structure for assistance in place once mass redundancies occur.
The European Commission is calling for the mobilisation of the European Globalisation Adjustment Fund so as to be able to offer suitable and sufficient technical assistance in response to the many requests from different countries experiencing an increase in the number of unemployed workers due to the international economic and financial crisis, and to globalisation, which are affecting the solvency of many companies. The unanimous vote in the parliamentary committee demonstrates the consensus on this request by the MEPs who deal most closely with this problem. Therefore, I believe that it is worthy of equal consideration by the House.
I voted in favour of this resolution, which promotes better implementation of aid and aid mechanisms targeted at redundant workers as I recognise the importance of the European Globalisation Adjustment Fund (EGF) in retraining manual workers and mitigating the socio-economic impact of the global crisis. In addition to strengthening measures for better monitoring, auditing and evaluation of the implementation of the support plans which have been approved, I would like to point out the need to concern ourselves and make an effort to promote initiatives which lead to a greater and more widespread use of funds from the EGF by the Member States, especially Portugal.
I agreed with this report and the Commission's proposal to mobilise an amount of EUR 1 110 000 from the European Globalisation Adjustment Fund (EGF) to finance technical assistance for the Commission. According to Article 8(1) of the legal basis, 0.35% of the annual maximum amount of the European Globalisation Adjustment Fund (EGF) can be made available each year for technical assistance at the initiative of the Commission. A maximum of EUR 1.75 million can be used each year in order to cover the needs indicated for the implementation of the fund. I agreed with the Commission's proposal that this amount should cover the following activities: activities linked to the EGF mid-term evaluation - monitoring and implementation studies, creation of a knowledge base, exchange of information and experience among Member States and Commission experts and auditors, development of networks, organisation of meetings of the Expert Group of the EGF, organisation of seminars on the implementation of the fund, as well as information and publicity activities and a further development of the EGF website and the funding of publications in all EU languages. The activities of the EGF play an important role and the purpose of money from this fund is to provide one-off support to employees made redundant as a result of globalisation or the global financial or economic crisis in order to facilitate their return to the labour market.
I voted in favour of the report in question in the overwhelming belief that it is important for the procedures surrounding the European Globalisation Adjustment Fund to be more dynamic.
The decision of the European Parliament and of the Council of 20 May 2010 calls for the sum of EUR 1 110 000 to be mobilised to finance control and monitoring activities, but primarily to finance information activities and technical and administrative assistance in connection with the use of the resources by Member States and social partners. Providing clear information is fundamentally important if the timescales of the procedures are to be reduced, just as equipping the Union with instruments that bring it closer to the citizens is crucial if there is to be transparency and clarity. Since 1 May 2009, it has also been possible to use this fund to support workers made redundant as a result of the effects of the economic crisis and of the financial markets, which makes it even more relevant and necessary.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is part of that. This support is essential for helping the unemployed and victims of relocations due to globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in various countries, particularly China and India, often to the detriment of countries that respect workers' rights. The aim of the EGF is to help workers who are victims of the relocation of companies, and it is fundamental in facilitating their future access to new employment. It is therefore also necessary to assess the performance of this aid mechanism. In view of this, the Commission is looking to mobilise the EGF in order to meet the administrative costs related to preparing the interim evaluation on the fund's operation. This will include studies on the implementation of the EGF, the reintegration of workers into the labour market, and the development of networks between services provided by Member States that are competent in matters relating to the EGF and the exchange of best practice, along with the creation and implementation of the website.
The European Globalisation Adjustment Fund (EGF) is intended to provide swift assistance to those workers who have fallen victim to structural changes in international trade patterns.
On 24 April 2010, the Commission adopted a new proposal for mobilisation of the EGF. The latter concerns the release of EUR 1 110 000 from the fund, a sum that would cover the EGF's primary activities, which are monitoring and implementation studies, the creation of a knowledge base, the exchange of information and experience among Member States and European experts from the EGF, the organisation of seminars, and further development of the EGF website and publications in all European languages.
In my view, implementing the fund can only be welcomed, since it has the virtue of encouraging the Member States to make good use of the opportunities offered by the EGF, especially where workers are concerned. I believe that the creation of a knowledge base is very useful, since it acts as a binding force between the Member States and hence encourages them to cooperate with one another and to take inspiration from those countries that have greater experience in the area. Lastly, I consider it encouraging that a team of experts is leading the Member States in this process and I hope that there will be further developments in view of a future EGF project.
in writing. - The report concerns the mobilisation of EUR 1 110 000 from the European Globalisation Adjustment Fund (EGF) to provide technical assistance at the initiative of the Commission. According to the Commission's proposal, this amount is intended to cover the following activities: Activities linked to the EGF mid-term evaluation (Art. 17) - monitoring and implementation studies, creation of a knowledge base, exchange of information and experience among Member States and Commission experts and auditors, development of networks, organisation of meetings of the Expert Group of Contact Persons of the EGF, organisation of seminars on the implementation of the fund, as well as information and publicity activities (Art. 9) and further development of the EGF website and publications in all EU languages. The report was adopted in COBU without debate. We Greens supported it.
The recent financial earthquake has left many people unemployed or underemployed. It is good that the EU is based on the principle of solidarity. Since the European Globalisation Adjustment Fund (EGF) was established in 2006, almost 30 applications have been made for amounts totalling EUR 154 million and assistance has been provided for 33 000 workers throughout Europe. This assistance has covered many different sectors, including the computer industry and the mobile phone and motor vehicle industry sectors.
The Baltic States were dealt a painful blow by the financial crisis. Between October 2008 and July 2009, more than 1 600 workers employed by Lithuanian construction companies lost their jobs. Half of these failed to find another job or retired and required assistance. The majority of costs are covered by the EGF, the rest are covered by Lithuania's Employment Fund. I would like to thank the EGF for providing assistance which is selected very carefully and is socially responsible. One specific example: up to May 2009, 651 people employed by Lithuania's AB 'Snaigė' (refrigeration equipment manufacturer) and two of its suppliers lost their jobs over a five month period. That had a direct impact on workers and their families, as well as on the city of Alytus, where 'Snaigė' is based. Given the situation that had come about, a large part of EGF money was allocated to the workers. The money granted will offer workers the opportunity to find work and to study and retrain.
in writing. - The EGF was created in order to aid those workers who have been negatively affected by globalisation. The Commission has adopted proposals to access the fund in order to help Ireland and Spain. I would like to point out that genuine cases in which these funds are needed are generally extremely urgent, and hence the procedure of allowing access to such funds should be as efficient and rapid as possible. In this regard, I have agreed with the conclusions that have been reached by our rapporteur and have thus voted in favour of the report.
The European Globalisation Adjustment Fund (EGF) is vital in supporting the reintegration of workers made redundant from the labour market as a result of the global economic and financial crisis.
The European institutions have played an important role in assisting the economic recovery of the Member States that are most in need.
Once again, I am calling for the EU institutions to act together in applying it in a rapid and flexible manner, on the basis of simplified procedures that respond rapidly to the needs of the workers most affected by the current economic downturn.
According to a survey published by the Region of Sicily at the end of 2009, 75% of citizens believe that European funds have no positive impact whatsoever, or very little. If we then consider that, according to the Court of Auditors, 51% of resources earmarked to Sicily for the 2000-2006 programming period were not spent and that a good percentage of the funds utilised were blighted by irregularities, we can easily understand the almost total lack of public trust.
I therefore fully support the report by my fellow Member. Only total transparency with the aim of ensuring that the public is made aware of the effective use of public resources can restore trust in the institutions. Anyone must be able to know to whom funds are allocated and, above all, to what end they are directed, while also being able to follow all stages from programming to the implementation of interventions.
Enabling citizens to monitor European funds not only represents a fundamental manifestation of the democratic process but also constitutes a deterrent to any form of siphoning off of those public resources. I remind you that transparency does not merely mean making documents public: that is only the first step. Information must be accessible and easily intelligible; otherwise, its production will be merely a technical exercise that does not serve the purpose of any democratic control.
I voted in favour of this report, which advocates a concerted and accessible approach towards the interregional exchange of best practice, with the aim of enabling those involved in cohesion policy to draw on the experience of others. I believe that the predominance of issues relating to project management by those involved in implementing cohesion policy is a crucial factor in improving and facilitating governance. Member States should decentralise the implementation of cohesion policy in order to ensure the proper running of multi-level governance, respecting the principles of partnership and subsidiarity. I welcome the creation of an Audit Reference Manual along with its simplification, particularly in matters relating to eligibility, financial engineering and financial reporting.
I would like to point out the obstacles presented by potential candidates with respect to the use of the structural funds. They have greater bureaucratic burdens, too many complex regulations, a lack of transparency in decision-making processes and cofinancing rules, and delayed payments. If these obstacles are to be overcome, long-term criteria should be defined for projects that are cofinanced through the structural funds, and special measures developed along with new qualitative indicators for regions with specific geographic characteristics, such as the outermost regions.
Mr President, I support Mr Winkler's position and I voted in favour of reviewing Community innovation policy. I particularly agree with the desire to provide a broad-ranging strategy that concerns not only technological innovation but also administrative, organisational and social innovation. To this end, I feel that the involvement of the financial world and small and medium-sized enterprises in defining measures for the promotion of innovation is crucial, as is devoting attention to political and economic goals at a regional level.
The initial version of this own initiative report by Michail Tremopoulos was not at all to my liking. I therefore tabled ten amendments to reorientate it. Thus, I and my colleagues in the Group of the European People's Party (Christian Democrats) managed to reinstate French and German as communication languages alongside English, to limit the information demanded to information which is of real use, to maintain the presumption that European funds have been used properly and so forth. Use of the funds should indeed be more transparent, but that should not be an excuse for making the procedures for applying for European funding excessively onerous. Thanks to our action, additional information will be available to European citizens on the use of the European funds, yes, but this will not increase bureaucracy. I therefore voted for the amended version of this report.
I voted in favour of the own initiative report by my fellow Greek Member, Michail Tremopoulos, on transparency in regional policy and its funding. I welcome the European Transparency Initiative (ETI) adopted by the European Commission in order to improve transparency, openness and responsibility in the governance of the European Union. I support the need for regulation and application methods which guarantee that procedures are transparent, offer potential beneficiaries better access to the Structural Funds and reduce the administrative burden on participants. The managing authorities in the Member States must present all stages of projects financed by the Structural Funds in a transparent manner. I vow that Members of the European Parliament will be informed and involved in the implementation of projects in their constituencies.
in writing. - I have voted for this report. Effective use of the structural and cohesion funds is a pre-condition for the growth of our economies and creation of jobs. In order to ensure transparency of the use of funds, the European Transparency Initiative should be implemented in its fullest. Currently, there is insufficient information about Commission decisions on the funding of major. Member States as well use different levels to inform the public on the beneficiaries of the EU aid. I believe that transparency should be ensured at all levels as it goes hand in hand with the process of simplifying the procedures for obtaining Structural Funds and enables public participation in a debate on how public money is spent which is essential for the efficient use of the EU funds.
At a time like this, when the economic and financial crisis is manifesting itself as a horizontal phenomenon that sweeps across all sectors indiscriminately, the sector of agriculture is no exception and requires emphatic financial support and transparency.
Mr Tremopoulos's report follows up the Commission Communication on the European Transparency Initiative, introducing proposals designed to promote the disclosure of data on beneficiaries of funding as well as transparency in shared management and partnership. I will vote in favour of this report for the very reason that I believe that more information and, above all, simpler information, can bring the complex world of EU cohesion policy closer to the world of enterprise.
The European Transparency Initiative has been in force since 2005 when it was adopted by the Commission. Just one year later, the Green Paper was published with the aim of improving transparency, openness and accountability of EU governance. The reason underlying the adoption of these documents was the European citizen's fundamental right to know who is receiving European funds. Every one of them makes a financial contribution to these projects to a greater or lesser extent.
Publishing information online about major projects prior to making decisions about their funding is a common practice within international financial institutions. The European Commission has been an exception to this practice until now, even though there is no good reason why the Community executive should adhere to lower standards of transparency. In these circumstances, Parliament's request to the Commission to publish information on the Internet in good time, in order to provide direct access to the documentation about European finances, fits in perfectly with the transparency policy adopted at EU level. It is important that projects approved by the Commission are above any suspicion and that the general public is informed about them right from the very first stages of submitting funding requests.
Transparency about the way in which the structural funds are allocated, particularly through ex post publication of the beneficiaries, the names of operations and the amount of public funding given to the operations, is central to the discussion on how to spend European public money.
However, the definition of the 'beneficiaries' and the amount of public funding paid to the beneficiary (amounts allocated or effectively paid) to be published is unclear.
I welcome the recommendations of this report in that they contribute to a culture of mutual trust between all stakeholders, which will lead to better use of the European funds.
in writing. - There are many funds in the EU that are made available to citizens as well as other entities. Many complain that the procedures for gaining access to such funds are complicated and excessively bureaucratic. There should be clearer information regarding the procedures associated with such funds and greater transparency with regard to how these funds are spent. I am in agreement with the conclusions reached by the rapporteur and have hence decided to vote in favour of this report.
I am voting in favour of the measures proposed in this report as I believe that transparency must be a key condition for achieving the general objectives of all policies, and especially cohesion policies.
The variability of presentation and accessibility conditions of data resulting from the obvious differences between the Member States and managing authorities in interpreting the minimum requirements of the European Transparency Initiative makes a full comparison at EU level impossible. I therefore warmly welcome the introduction of clearer rules regarding the disclosure of information on beneficiaries of funds under shared management. Reducing bureaucracy, simplifying the process for obtaining funds and allowing greater control of financial management are positive steps.
I also believe that the proposal for bilingualism in official information provided by the Member States to the public on the process for providing funds is a good idea.
Finally, I think that the Commission should set an example by taking up practices that promote transparency. They should do so especially on the issue of providing funding for major EU projects, where no one understands why transparency standards continue to be lower than those of similar projects such as the European Investment Bank or the World Bank.
I voted in favour of the report on transparency in regional policy and the funding behind it so as to ensure greater control over the way in which public funds are used. Apart from the current minimum requirements, it is a matter of urgency to ensure that the lists published on the Commission's website of those who have benefited from the Structural Funds include more detailed information, in the interests of greater transparency. Examples of such details might be information about the location, summaries of approved projects, types of support given and a description of the project partners.
Regional policy and the European Union Cohesion Fund are fundamental for the principle of solidarity among Member States. It is crucial that the resources for them are used efficiently and in a focused manner, and that they contribute to the development of the areas to which they are awarded. Transparency in the use of these funds is a major responsibility for the Member States, and penalties for poor management will lead to a greater reduction in imbalances within the European Union.
Given the size and regional diversity of Europe, along with the importance of the credibility of the European institutions, I voted in favour, as I believe that sharing public information and standardising procedures is crucial to ensure the necessary transparency in implementing and funding regional policies, with a view to economic and social cohesion and strengthening a fairer Europe. I would also like to emphasise that ensuring compliance with common rules and publishing objective information on public investment should not result in greater bureaucracy. In fact, I believe that it is important to reduce bureaucracy so as to improve the transparency and effectiveness of European policies.
The transparency of regional policy and its funding are particularly sensitive topics and of considerable interest to the area I represent.
Under the terms of the 2007-2013 cohesion policy, the Veneto Region and the other regions of north and central Italy fall under objective 2 'Regional Competitiveness and Employment', to which 16% of available resources are allocated. Most of the resources (83%) are allocated to regions whose development is lagging behind and these include the regions of southern Italy.
I agree with the rapporteur in considering that the Commission's European Transparency Initiative (ETI) must be backed by reference parameters that are the same for all, in order to guarantee a homogeneous and effective level of transparency. Defining the type of documentation to be provided, guaranteeing access to that documentation, above all, in the case of 'major projects', and creating a common model to be respected will prevent waste and a lack of procedural transparency. Providing clear and more detailed common rules that do not, however, adversely affect administrative efficiency will reward the virtuous regions and penalise those that do not define their requirements and projects with sufficient accuracy.
in writing. - The Tremopoulos report takes as its starting point the idea that transparency is a prerequisite to achieving the objectives of cohesion policy and I fully support calls for greater transparency in regional policy. The report also calls for Member States to fully involve regional and local authorities in implementing policies and I am sure that when Scotland is independent, the Scottish Government will fully involve all Scotland's regions in these matters.
Providing public information on the recipients of EU funds is a cornerstone of the European Transparency Initiative (ETI). I believe that the requirement in the Financial Regulation for Member States to provide information on how EU funds under shared management are spent, in particular, through the ex-post publication of beneficiaries, is insufficient. The Commission limits its role to proposing a common indicative standard for the publication of data and providing EU citizens, through its DG REGIO website, with links to Member States' electronic addresses where the requested data on European Regional Development Fund (ERDF) and Cohesion Fund beneficiaries are published. With the aforementioned funds implemented under 'shared management', these links and their content is the sole responsibility of the Member States and is based on information provided by the managing authorities. The variability in the presentation and in the conditions of access to data does not allow a complete comparison at EU level. Therefore, I agreed with the proposals submitted by the European Parliament to make Member State databases fully searchable and compatible, so as to facilitate an EU-wide overview of the data presented and to ensure that the data collected should appear and should be managed in a structured, comparable way to ensure its full usability. The implementation of these proposals would contribute to the ETI.
I have a good opinion of the work undertaken by the Commission and Parliament regarding transparency in regional policy and its funding. This is a sector which absorbs the lion's share of the EU budget, so taxpayers have the right to know how their money is used and should have unrestricted access to this knowledge.
I would also like to express the hope that the measures being taken will bring about the creation of new regulations and published data which have been inspired by observation, thanks to which implementation procedures will become simpler and more transparent.
With a view to bringing Europe's institutions and agencies closer to the citizens which they serve and highlighting the contribution they make to social and economic cohesion, as well as sustainable development in Europe, one of the European Union's fundamental concerns is how to increase its transparency.
I voted in favour of this report as I support the Commission in promoting a standard, well-established option for providing access to information about the recipients of Community funds. This will allow us to eliminate the discrepancies in the way in which Member States publish this information. This will enable us to gain a complete overview at European level of the data submitted while, at the same time, gaining a greater degree of credibility and accountability in the eyes of Europe's citizens.
I voted for this report as I think that the need for transparency in regional policies with a view to increasing access for potential recipients to the European Transparency Initiative (ETI) database is particularly important. I believe that it is vital to get local and regional authorities involved when it comes to the transparency of regional policies, as it is their duty to fulfil a dual role in this respect. On the one hand, they will enjoy the benefits of the ETI by facilitating the maximum possible access to this database on the funds' recipients, which could provide specific examples of good practice in regional funding. At the same time, local and regional authorities will play a crucial role in promoting this database via the most suitable means possible so that the information is as easily accessible as possible to citizens.
Systems must also be put in place for measuring the level of access to the ETI database in order to provide us with the clearest possible idea of the level of access to the information contained in this database. If a lower level of use is identified, the authorities managing it at a lower level will have to find more effective methods for promoting its use.
The traceability of beneficiaries, funds allocated and projects is a crucial aspect of the instruments governing the use of the European Regional Development Fund, the European Social Fund and the Cohesion Fund, in order to guarantee transparency of expenditure. A transparent system optimises investments and reduces costs. This level of importance means it is worthwhile increasing the penalties for infringements of the communication and publicity obligations, promoting a more modern and functional network system between the management authorities, defining a common basis for standardising the conduct of individual States and creating a link between publicity, monitoring and auditing. These actions should be incorporated into the package of measures to combat the crisis. A similar suggestion was made by Parliament at the time of the vote on 'Protection of the Communities' financial interests and the fight against fraud - Annual Report', in view of the fact that the requirement for transparent procedures prevents improper conduct.
Transparency in the use of Community funds and public information on the beneficiaries of the EU funds is essential to the European Transparency Initiative (ETI). Such disclosure makes it possible to assess how the public funds are used, which is vital for the well-being of democracy and prudent management of ever limited resources. However, in this time of crisis, we need other mechanisms which allow greater transparency, particularly prior information by the Commission about decisions relating to funding large projects. It is therefore essential to continue to develop all the available mechanisms which lead to greater transparency regarding all the beneficiaries of the EU funds. That is why I voted as I did.
The publication of information concerning the financing of projects from European funds clearly enables the public in the Member States to join the debate on the better use of public finances.
Greater transparency, in my opinion, requires the introduction of clear rules on the publication of information, which must not, however, result in an excessive administrative burden for potential recipients, who are already struggling with the complicated administrative requirements.
I would warmly welcome it if the publication on the Internet of information concerning large projects was timely, allowing direct access to project documentation, and especially to environmental impact assessments, the importance of which is often treated lightly or even circumvented by the parties involved. Civil society would then have an opportunity to send opinions to the Commission's website, and thereby contribute to the democratic control and greater quality of projects.
in writing. - (DE) The European Transparency Initiative was started years ago, but has made limited progress. The publication of recipients of agricultural subsidies, for example, has brought to light the fact that often, these funds go to big business, royal houses, and so on. If the EU is serious about transparency, then it must also be implemented consistently in decision making. As ever, the transparency initiative is largely empty words, which is why I abstained from voting.
Collecting information about how public subsidies are actually being spent and who actually benefits from the money is important and it is also the right thing to do. However, this must not result in the Commission being given such far-reaching powers that the Member States can no longer select their own projects and partners, for example. I have therefore abstained from voting.
Financial transparency of public institutions is a foundation of modern democracy. The citizens must have access to information about how each euro is spent - because each euro comes from taxes which they have paid. It is no secret that the European Transparency Initiative, adopted by the Commission in 2005, is having its first effects. I welcome this. On the other hand, there is still much to be done. It saddens me to note that standards on transparency used in the European Commission when implementing regional policy are lower than in other institutions, including principally those in use in the European Investment Bank. There is no reason why such a state of affairs should continue. I share the resolution's satisfaction with progress on social control over distribution of funds for the realisation of regional policy objectives. I also have high regard for the resolution's emphasis on the role of the institution of civil society in the programming system of cohesion policy. I am sure that the measures proposed in the resolution will contribute to an increase in the effectiveness of programmes and to the legitimisation of EU cohesion policy. In view of these factors, I decided to endorse the resolution.
I voted in favour of the report by Mr Tremopoulos, which contains provisions aimed at improving efficiency and transparency in European Regional policy. If we want to provide better access to the available funds for the potential beneficiaries of the European Structural Funds, it seems to me that the administrative constraints associated with funding applications will need to be made less cumbersome and the procedures for accessing EU funding more transparent. By making the rules and application of the rules clearer and more straightforward, this EU funding will be made more efficient. I also feel it is essential for citizens to be better informed about the projects carried out by the European Union, especially those relating to the use of Structural Funds. I am therefore in favour of the publication by the European Commission of more information for the benefit of the general public about major projects carried out using these funds and whether the projects have been completed or are still under way.
in writing. - I want to salute and congratulate my colleague in the Greek Greens, Michail Tremopoulos, for the adoption today of his report on transparency and regional policy and its funding. The result, 629 votes in favour and only 6 against, shows the great job he has done on it.
I supported and voted for the Tremopoulos report calling on the European Commission and the national managing authorities to use greater transparency in the allocation and use of Structural Funds. It is important that we obtain comparable data regarding administration of the funds from across the Union, so that the project owners and citizens can be aware of what the EU's funding priorities are, which stakeholders have already received funds, how the funds have been used and what the procedures and timescales are for the various projects. The goal in doing this is to make potential beneficiaries more aware of these funds, and to monitor their use more effectively. However, it was important not to step over into excessive transparency and overload the fund managing authorities and project owners with information requirements that are irrelevant, ineffective and counterproductive. This is why my colleagues and I from the Presidential majority of the Committee on Regional Development amended the original text to make sure that the objective of transparency was not achieved at the expense of the cohesion policy's objective of simplification, because it is precisely these two major issues of simplicity and visibility that cohesion policy needs to address.
in writing. - I voted against this measure not because I am against transparency, far from it; as one of only a few UK MEPs to have audited accounts, I believe in stronger transparency. But this vote is typical of the EU: pretending to be transparent and putting in place more bureaucracy at taxpayers' expense. My constituents deserve better.
This report describes the transparency of the transversal guiding principle in the programming process and the deciding of cohesion policy, and puts forwards several technical and administrative proposals which have proved useful for greater efficiency in the development of regional policy. Besides issues surrounding more widespread dissemination of data about beneficiaries, the need for less bureaucracy and the acceleration of procedures, the aim of the document, which has my vote, is to effect transparency in the partnership between regions, Member States and the European Union.
Due to this concern and based on an amendment that I have signed, a reference is included to the need for more focused, more regular and more timely information to be provided to partner organisations, particularly through greater technical assistance and training. This is undoubtedly useful for the partners of the most remote regions in the EU, as is the case for the outermost regions.
Ladies and gentlemen, I would like to stress that transparency is very important for a country like mine, Lithuania. EU funds like the Structural Fund and the Cohesion Fund have helped shape Lithuania's economic, social and environmental development and will continue to shape it for some time to come. Therefore, it is important for citizens to be given the opportunity to become witnesses and have an influence in allocating these resources. For that to happen, it is necessary for society to participate. The participation of society might occur in various ways in the decision-making process - allocating EU funds and implementing them. Greater participation by society would reduce the level of corruption and increase the effective use of funds, which is particularly important for a country like Lithuania. It is also important for the recipients of EU funds to be made public. That would encourage discussions on the use of public money in the country, which again is one of the fundamental principles of a functioning democratic state. I would also like to underline the need for regional and local institutions and, above all, ordinary citizens, to participate. The report contains a few observations on a comprehensive Internet platform that would help to review and give a better grasp of existing funds. That is a good start, but more should be done to include people from different layers of society - rich and poor, those from large cities and small villages. Civil society and non-governmental organisations could also help to promote the effectiveness of programmes and improve their accountability.
in writing. - On behalf of the S&D Group, I want to express our general consent to this report. It is important that the European Parliament fights for greater transparency in regional policy, but we reject the so-called 'naming and shaming', as asked for in point 16 of this report. We certainly agree to a tougher line on communication and information requirements, but the goal of more transparency - which we also support - should not be achieved by the wrong means. We are afraid of having a 'witch-hunt' when naming and shaming is carried out. The European Commission should not be made a moral authority which achieves group discipline by naming, shaming or blaming. We also reject this approach as it could lead to a more complex situation and non-implementation in the Member States. Despite this concern, we agree - as stated above - with the general ideas of the report and think it is very helpful.
The European construct was dreamed up by the Fathers of Europe in order to guarantee peace in Europe. Although there is still tension in Northern Ireland, modern-day Europe must continue to provide financial aid to support reconciliation between the two communities that have been fighting for so long. Thus, the European Union should ensure that financing continues for specific projects which allow the links to be forged that are needed to bring about lasting peace. Owing to the fact that, on legal basis grounds, the Court of Justice of the European Union recently annulled Regulation (EC) No 1968/2006, which rightly allowed these financial contributions, the Members of the European Parliament had to adopt a new regulation based on the appropriate legal basis. I therefore voted in favour of this new regulation.
I voted in favour of this report on the EU's ongoing contributions to the International Fund for Ireland. The European Union has paid EUR 15 million into the fund for the period 2007-2010. EU funding (which equals 57% of the total) is central to the efficacy of the fund.
The fund had a positive impact on matters both in Ireland and in Northern Ireland, and it has helped and supported many cross-border initiatives since it was established in 1986. The fund supported peace and reconciliation; it promoted relationships and participation; and it helped economic and social progress. The fund had a clear and significant effect on the communities concerned, and it contributed greatly to efforts to achieve permanent peace, particularly as regards activities carried out in cooperation with the PEACE programme in Northern Ireland and in the border counties.
The International Fund for Ireland is a good example of transnational and international cooperation. The fund, which is managed by an independent international body, is financed by several countries: the European Union, the United States, Canada, New Zealand and Australia. Both in Northern Ireland and the Irish Republic, the projects foster contact, dialogue and reconciliation between nationalists and unionists. This international support will, however, be coming to an end in 2010. We should therefore consider how the fund's action priorities might be financed after this date, especially those relating to promoting economic and social progress and encouraging the peace dialogue.
The projects covered by the International Fund for Ireland already complement the actions under the EU PEACE programmes. It would be useful to establish what will happen to these projects in the context of the forthcoming EU budget planning. I therefore call upon the European Commission to look into how the Structural Funds might continue the role of the International Fund for Ireland, particularly within the framework of the 'European territorial cooperation' objective.
in writing. - Following numerous years of instability in Ireland, a fund referred to as the IFI was set up for the purpose of ensuring economic and financial stability in the region. We have seen that the report looks into the plans for the fund in the future and establishes some key goals that need to be tackled. I agree with the conclusions reached by the rapporteur and hence decided to vote in favour of this report.
in writing. - I voted in favour of the Kelly Report on the proposal for a regulation of the European Parliament and of the Council concerning EU financial contributions to the International Fund for Ireland (IFI).
Such inter-regional cooperation and reconciliation projects should be supported, in particular, with a view to furthering social and economic progress. The IFI has been a key part of cross-community reconciliation and recognition needs to be given to the key role played by the EU in this area. Lessons can be learned from the successes of the IFI initiatives, which may be applied to other areas of the Union where there is community marginalisation and tension.
The use of EU funds to support the IFI's 'Football for Peace' project is a point that I wish to highlight. The promotion of reconciliation and mutual understanding amongst young people through the medium of sport is an initiative which should be lauded. Indeed, the use of sport to empower individuals and combat social exclusion should not be underestimated.
The peace process in Northern Ireland is an example of success that has deserved, and should continue to deserve, the support of the European institutions. As with European integration, in post-conflict situations like this one, the path to stability can be forged by establishing de facto solidarities which facilitate and increase cross-border and inter-community relations. I hope that other parts of the European Union plagued by the phenomenon of secessionist terrorism can look to the Irish process and learn lessons from it that will allow them to eradicate violence and construct a society in which everyone can feel that they belong, while respecting the law, traditions and human rights.
I voted in favour of the extension of the International Fund for Ireland, as I believe that it is important to emphasise the European Union's mission of peace between peoples and communities as a key factor for economic and social development, as well as for enhancing human dignity and quality of life for citizens. This can be seen in the specific case of Ireland. The European Union should continue to play a key role in maintaining peace and eliminating regional, ethnic and cultural tension, and thus promoting conditions for social and economic progress.
Since its institution in 1986, the International Fund for Ireland has contributed to promoting economic and social progress and encouraging contact, dialogue and reconciliation between the nationalists and the unionists throughout Ireland. The EU needs to continue to support the peace process in Ireland with contributions to the International Fund for Ireland, as it has done since 1989. Stepping up this support will serve to strengthen solidarity between the Member States and their respective citizens. That is why I voted as I did.
This was a vote at second reading on the regulation concerning a European rail network for competitive freight. I voted in favour of the compromises worked out between Parliament and the Council of the EU. These compromises should, in fact, allow conditions to be promoted for better governance in allocating access capacities and in managing the major intra-European rail freight corridors. Once it has been adopted, this regulation should improve the efficacy of large rail freight flows in European corridors, thereby helping to reduce pollution from transport. For all these reasons, I voted in favour of the text negotiated with the Council in order to reach agreement at second reading.
I voted in favour of the recommendation for second reading contained in the report by my Romanian friend, Marian-Jean Marinescu, on the Council position at first reading for adopting a regulation of the European Parliament and of the Council concerning a European rail network for competitive freight. I support the amendments made in connection with the organisation of international rail corridors with a view to creating a European rail network for competitive freight. I also support the idea of a one-stop shop introduced in the form of a joint body established by the management board of each freight corridor, offering applicants the opportunity to request a slot crossing at least one border in a single place and in a single operation.
I support this regulation concerning the creation of a European rail network for competitive freight, the implementation of which, it is hoped, will have added value for the entire Community, because Europe will be linked by a common rail network. This will ensure the effective movement of people and freight between Europe's regions. With the regulation, there has also been a decision on the implementation of the rail corridor attainment deadlines. The longer 5 year period that is favourable to Lithuania has been adopted, during which a European track will have to be laid in Lithuania. Now, as Lithuania is experiencing the painful consequences of the economic crisis, this decision is particularly favourable because Lithuania, like other countries badly affected by the crisis, has limited financial opportunities to invest in rail infrastructure development projects in the near future.
The freight sector at EU level has a huge amount of potential to offer at a time when it is enjoying steady growth. In these circumstances, it seems paradoxical that increasingly fewer companies are opting for rail transport. Just 10% of the freight transported across the European Union is carried by rail. In actual fact, the level of rail freight traffic has halved compared to 20 years ago. The European Commission has acknowledged the key role played by rail freight transport since 2001.
The deadline for the White Paper on European policies in the transport sector was then set for 2010. The rail freight market must now tackle the challenges posed in improving the quality of the services provided due to the lack of compliance, which is a handicap when competing with other forms of freight transport. It becomes impossible to explain the decline in the rail freight sector when there are three rail legislative packages. They are not sufficiently harmonised with national legislation and the rail systems are not connected at cross-border level. Given this situation, the regulation being put forward by the European Parliament is intended to make rail freight transport more efficient by promoting harmonisation among Member States and infrastructure administrators.
in writing. - I support efforts to make rail freight more effective, because of its environmental advantages compared to road freight. However, I want to make it clear that I oppose the ongoing liberalisation of railways in the European Union, which is responsible for the fragmentation, lack of investment and ineffectiveness of rail freight today. This compromise with the Council is an effort to improve the situation; therefore, I vote for it. But it builds on the liberalisation that I strongly oppose. However, this vote does not concern deregulation, which is already in the treaty.
in writing. - I support all efforts to make rail freight more effective, because of its environmental advantages compared to road freight.
However, I want to make it clear that I oppose the ongoing liberalisation of railways in the European Union, which is responsible for the fragmentation and ineffectiveness of rail freight today, as well as the lack of investment in this area.
This compromise with the Council is an effort to improve the situation. Therefore, I am voting in favour, even though it builds on the liberalisation that I strongly oppose. This vote does not concern deregulation, which is already provided for in the treaty.
The draft regulation defines corridors for rail freight, in other words, routes crossing several Member States on which managers coordinate the management and operation of the infrastructure. This offers real European added value, because this regulation will improve transparency in the allocation and management of slots and will promote transnational coordination at all levels: available capacities, investments, infrastructure works, operational management and so forth. The creation of a one-stop shop for each corridor will also allow companies to deal with a single contact. This symbolises rail corridor management placed in a European perspective. This regulation is therefore a strong signal in favour of a real European transport and infrastructure policy. It is an essential step towards rail freight which is quicker and more reliable and, hence, a credible and ecological alternative to long-distance road transport. A real European approach was all the more necessary, as it is on this scale that the rail freight market is relevant.
I voted in favour of this report on contributing to creating a more competitive European rail freight network. The changeability of the transport sector in recent decades and the increasing openness of national rail markets (creating serious problems with their lack of conformity) necessitate the implementation of these measures, which will contribute to creating an efficient distribution network between the EU Member States.
Over recent decades, the market share accounted for by rail in transporting goods has continually declined and, in 2005, represented only 10% of this kind of transport. In looking to address this challenge, the Commission has supported the idea of tackling the issue more effectively. In December 2008, it proposed a regulation on a European rail network for the competitive transportation of goods.
In April 2009, the European Parliament adopted its first reading on the proposal, giving its support to the Commission. The Council also reached a political agreement on this regulation, albeit with some amendments. Without questioning the importance of rail transport of goods and the need for European coordination of this transport, and supporting the creation of so-called freight corridors, the fact is that, in the current economic and financial climate in EU countries, creating an integrated freight transport system necessarily presupposes very high investment from the Member States, and we cannot guarantee that they are in a position to promise or supply such investment. Therefore, without undermining the objectives of this regulation, if we are to approve it, we should not, however, forget that the present climate of austerity will naturally have a bearing on any other plan.
I welcomed the vote in plenary that approved the recommendation for second reading with regard to a regulation concerning the European rail network for competitive freight.
The report provides for the implementation of nine goods corridors between European Union Member States and the setting up of a one-stop shop for each corridor with the aim of guaranteeing all public and private rail companies the necessary information on the allocation of capacity for each corridor. It stresses the interoperability of freight, providing for links with seaports and navigable internal waterways.
This regulation certainly represents a great step forward towards the coordination of European rail traffic, currently for freight only, and complements the liberalisation of the rail market, an absolute priority within this sector.
I regret that certain MEPs attempted to sabotage the priority Stockholm-Naples corridor project by submitting an amendment excluding Brenner from the route. This irresponsible attempt was foiled due to the acumen of the Italian MEPs. For these reasons, I unhesitatingly supported the recommendation for second reading.
It is with enthusiasm that I voted in favour of this text. It represents a major step forward for freight and transport in Europe, which will now be more competitive and less expensive. Europe is moving towards greater interconnection between European rail networks, freight corridors and sea and river ports. This is an important step in the sustainable development of the rail transport sector in Europe, which will thus be able, at long last, to offer a real alternative to air and road transport. Henceforth, international corridors linking the Member States will be managed by cross-border authorities which coordinate infrastructure management and slot allocation. This will all be topped by a one-stop shop for each rail corridor, the creation of which I actively defended. This innovation allows Europe to move forward and characterises its will to achieve better cooperation and greater integration in the transport sector. I welcome the adoption of this report, which strengthens the bases of the large European rail freight network which I have been calling for for several years.
in writing. - Explanation of vote on Marinescu. I support efforts to make rail freight more effective, because of its environmental advantages compared to road freight. However, I want to make it clear that I oppose the ongoing liberalisation of railways in the European Union, which is responsible for the fragmentation, lack of investment and ineffectiveness of rail freight today. This compromise with the Council is an effort to improve the situation, so I voted for it, but it builds on the liberalisation that I strongly oppose. This vote does not, however, concern deregulation, which is already in the treaty.
I have just voted against the amendment in the Marinescu report which aims to establish a central coordination body that will act as a one-stop shop for managing freight traffic. Another 162 of my fellow Members have voted in the same way, following a petition which I helped to launch. We are in favour of quality and competitiveness in the field of rail freight. We want to see flexible and efficient solutions and we also believe in promoting rail transport for environmental reasons. However, local and long-distance passenger transport must not be affected in any way. The highly complex text of the report does not include a clear statement of this kind. Unfortunately, the European Parliament voted in favour of the recommendation by the Commission and the majority of the Council to have the allocation of train paths managed by an additional central coordinating body in future. This will result in a fragmentation of authority, which will have a serious impact on timetabling. In Germany, which is a traditional transit country, the rail network is already operating almost at full capacity. All of the three planned corridors pass through important population centres. In the Federal State of Hesse, these are the towns of Fulda and Frankfurt, which are on the path from Stockholm to Palermo. The European Parliament's good reputation as the main body providing protection for consumers in Europe has been damaged today. The Member States will lose the authority to make decisions about their own rail networks and all the citizens of Europe will be affected by the resulting train delays.
This report goes to confirm the picture of a Europe that is the opposite of the Europe of solidarity and cooperation that our present times now call for more than ever. Land should be developed on the basis of the general interest of Europe's people, not according to the individual interests of private sector businesses. The privatisation of transport policy serves the interests of the Eurocracy to the detriment of my fellow citizens. I am voting against this damaging text.
A European rail network for competitive freight transport is vital if the EU is to achieve the objectives set out in the EU strategy for employment and growth. In view of this, the creation of rail corridors which allow rapid and efficient links between one national network and another will allow for improvements in the conditions for using the infrastructure. It is vital that we approve the present regulation in order to make rail freight transport more competitive compared with what is currently in use. This will bring not only economic benefits but also environmental ones, as rail transport is environmentally friendly. That is why I voted as I did.
in writing. - (DE) I voted against the compromise proposals for the regulation concerning a European rail network for competitive freight. It will take away power from the national infrastructure authorities which have worked very efficiently and effectively to date, including in the international sphere. The proposed measures will also result in more bureaucracy, which cannot be our aim. This inflation will reduce efficiency. Capacity will be left unused. In my opinion, all this will have a negative impact on rail operations throughout Europe.
If the EU really wants to encourage more freight onto the rail network, then it should set priorities in the realisation of the trans-European transport networks. Complete expansion of the southern corridor by means of the so-called Koralm Tunnel, for example, would bring about an unprecedented shift onto the rail network. We should be promoting rail freight, not more centralisation.
in writing. - I decided to vote in favour of the recommendation for second reading, insomuch as recent series of informal trialogue meetings with the Spanish Presidency have produced an agreement. I consider it is important not to lose the momentum. In its first reading of April 2009, my group supported the objective of a competitive rail freight network through the creation of corridors across the European Union, as set out in the Commission proposal of December 2008. My support for this agreement is also strengthened by the importance of the rail network in Lithuania and the economic perspective it offers my country. It is of paramount importance - not only to Lithuania but also to the European Union as a whole - to stop the decline of rail market share in freight transport. I am convinced the rail freight market will benefit from this agreement. It will contribute to improving its quality of service and create synergies between national rail systems.
Mr President, ladies and gentlemen, unfortunately, I could not support the group of four compromise amendments, because Estonia and Latvia were left out of the rail corridor described in Annex I, point 8. Taking into account the future of the railway in general, as well as the Rail Baltica project, one would have expected that this corridor would also include Tallinn and Riga. Unfortunately, the adopted amendments restricted our options - those of Estonia and Latvia - and, as a result, we have moved no closer to linking up all the European Union Member States into a uniform railway system.
in writing. - I support efforts to make rail freight more effective, because of its environmental advantages compared to road freight. However, I want to make it clear that I oppose the ongoing liberalisation of railways in the European Union, which is responsible for the fragmentation, lack of investment and ineffectiveness of rail freight today. This compromise with the Council is an effort to improve the situation; therefore, I vote for it. But it builds on the liberalisation that I strongly oppose. However this vote does not concern deregulation, which is already in the treaty.
Despite freight having been in decline for many years, of the various alternatives to road transport, it is still the one that offers the greatest level of safety and efficiency. This report aims to try to increase the market share of rail freight by creating corridors between at least two Member States so that the goods can be transported quickly.
Having read the report, it is my understanding that the creation of these corridors will not establish a priority route for goods to the detriment of passenger transport, as I gather that there is no difference in treatment between the two types of rail traffic. The one-stop shop will be strategically important for coordination, as the management of requested routes will be realised through it. In the Council's vision, it has been reduced to an information booth, but I take the same view as the rapporteur, who believes that it is crucial for the desired flow of goods.
This network of corridors will allow better synchronisation of European rail services. It will create interfaces between different modes of transport and provide a new impetus for investment in the sector. For this reason, I feel that it is worthy of my vote.
I absolutely reject this report, albeit that unfortunately, no final vote is possible in the second reading. For Deutsche Bahn, the one-stop shop strategy will mean that, as the only player facing competition in a liberalised German network, it will be a measure equivalent to expropriation and will result in a competitive disadvantage that cannot be made up, since Germany has mixed passenger and freight traffic and no separate high-speed networks. I would urgently advise Deutsche Bahn to look into taking legal action against this decision.
I am certain that the idea of establishing a European rail network for competitive freight is justified and necessary. There are, however, serious doubts over the interpretation of Article 12(2a), which provides for the establishment of one-stop shops. The reservations concern, in particular, powers relating to making decisions on the possibilities of using particular rail networks. In addition, the situation is complicated by the fact that some Member States have not yet deregulated access to their railway market.
In view of the foregoing, I voted against the second part of Amendment 83.
I voted in favour of the decision on the adaptation of Parliament's Rules of Procedure following the entry into force of the Treaty of Lisbon. The modifications adopted by the plenary come into force on 1 December 2010. It became necessary to introduce the amendments to the Rules of Procedure in order to take into account the arrival of 18 new Members, the increase in legislative powers and the new budgetary procedure which puts Parliament on an equal footing with the Council. The other changes are about respect for the Charter of Fundamental Rights of the European Union and the principle of subsidiarity, taking into account the growing influence of the national parliaments; the right of Parliament to propose modifications to the treaties; the procedure for nominating the President of the Commission, given that Parliament has more powers in this matter; the possibility of a Member State of the Union withdrawing and, finally, the violation of the basic principles by a Member State. I regret that the new rules of procedure have not been examined by a higher legal authority in order to make sure that they are in accordance with hierarchically superior documents, in particular, the treaties and the constitutions of the Member States.
I am voting in favour of this proposal to adapt the Parliament's Rules of Procedure to the Treaty of Lisbon. Greater powers for Parliament have to be reflected in more responsibility. The Treaty of Lisbon is essential, as the European Union needs it to combine enlargement with deepening. With this treaty, it managed to do this in a balanced, credible and fair way, improving the consistency, legitimacy, democracy, effectiveness and transparency of decision making, clarifying the division of competences between the European Union and the Member States, and contributing to greater efficiency in inter- and intra-institutional relations within the EU.
The changes in commitment achieved with this adaptation of the Rules of Procedure for the Treaty of Lisbon are largely the result of efforts by the Group of the European People's Party (PPE) to clarify and simplify the decision-making process in Parliament and its relationship with the national parliaments.
The European institutions' great legislative output and the participative method by which such legislation is produced, the profusion of documents which is frequently involved, and the fact that the hierarchies between sources and legal standards are not always clear, make it essential for Parliament to lessen these risks by working towards the adequacy of their statute on the recent Treaty of Lisbon. I believe that this is necessary for the sake of clarity in procedures and legal certainty.
With the entry into force of the Treaty of Lisbon, Parliament needs to show that it has adapted to the new operating conditions and shared responsibility in decision-making processes. I would like to point out the impact of reinforcing Parliament's powers, the new makeup of national representation and the introduction of closer relations with national parliaments. I agree with the changes now proposed to the Rules of Procedure, also considering the simplification and clear determination of the regulatory procedures so as to further enhance responsiveness to the needs of the public, the institutions and the Member States, while also ensuring conditions for the efficient implementation of European policies.
in writing. - I voted against Amendment 110, which envisages this House having cooperation with Member State parliaments but not with sub-Member State parliaments. This ignores the constitutional realities of some Member States; for example, although Flanders has taken an historic step this week towards independence, the Belgian Federal Parliament remains for now the 'national' parliament in EU terms. Nevertheless, in Belgian constitutional terms, the Flemish Parliament has full competence for certain EU matters. The amendment also ignores the political realities of other Member States: it is ridiculous that this House cannot fully cooperate with the Scottish Parliament on matters such as fisheries, where Scotland holds the biggest UK stake.
The approval of the Treaty of Lisbon has given Parliament new responsibilities, and this means that it is necessary for it to adapt its internal Rules of Procedure to the new provisions. This provision thus makes Parliament's internal Rules of Procedure consistent with the new challenges thrown up by the Treaty of Lisbon. That is why I voted as I did.
The present adaptation of the Rules of Procedure is necessitated partly by the entry into force of the Treaty of Lisbon. To this extent, it is a formal act. However, in the course of these amendments, the two large groups - the Group of the European People's Party (Christian Democrats) and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament - are attempting to curtail the rights of Members who do not belong to one of the large groups. This is particularly wrong and unfair, since it would be lost in the mire of the debate on the major adaptations to the Treaty of Lisbon. For example, it is proposed that non-attached Members could no longer decide themselves who is to represent them, as is the case at present. This is a unique occurrence in democratic politics that is unacceptable. In any democratic parliament worthy of the name, a political group is allowed to decide its own representative on certain committees.
However, here it is proposed that the President - who is a member of one of the two large political parties - should decide which of the non-attached Members should represent them at the Conference of Presidents. In other words, their political opponents will be able to choose a representative whose policy is nearest to their own. This is scandalous. In my opinion, the representative of the non-attached Members can only be chosen by a vote among the full assembly of non-attached Members. I therefore voted against the proposed amendment.
Natural disasters which result in people losing their livelihoods and all their possessions are becoming increasingly common. People whose houses are flooded are particularly hard hit because the entire contents of the house are often damaged or destroyed. In addition, serious damage is caused to agricultural land, which costs huge amounts of money to put right. The people affected often have difficulty affording this or simply cannot pay for it at all. I have voted in favour of the resolution because it is important to provide help for people who have been hit by disaster.
The European Parliament has taken a decision on the adaptation of Parliament's Rules of Procedure to the Treaty of Lisbon. Of the amendments to Parliament's Rules of Procedure that have been adopted by the MEPs, there are some which provide for the arrival of 18 new MEPs from 12 Member States, for the strengthening of legislative powers and for the introduction of a new budget procedure, thereby putting Parliament on an equal footing with the Council. The amendments made to the Rules of Procedure also take account of the rules on the budget, insofar as Parliament will take decisions on this matter in cooperation with the Council. In particular, the amendments relate to the three-year financial framework, which will become a legislative act requiring the approval of Parliament, to the documents made available to Members, to the examination of the draft budget, to budget reconciliation, and to the definitive adoption of the budget.
Moreover, changes that I regard as highly important relate to abiding by the Charter of Fundamental Rights of the European Union, the right of MEPs to table amendments to the treaties, the procedure for electing the President of the Commission and, above all, the deletion of specific provisions relating to the appointment of the High Representative for the Common Foreign and Security Policy. I hope that these changes will be made to the text of the treaty before long, given the fundamental innovation that they represent for the entire Union.
I am voting in favour of the David Martin Report following a long period of negotiation involving all the members of the Group of the European People's Party (PPE) Committee on Constitutional Affairs, of which I am a member. The report focuses on changes that are needed to Parliament's internal Rules of Procedure following the entry into force of the Treaty of Lisbon. Following an initial vote at the November session, which secured the necessary changes that were directly related to the Treaty of Lisbon's entry into force, the other amendments have been postponed so as to allow for a longer period of reflection. The PPE, the group to which the Social Democratic Party (PSD) belongs, has signed various compromise amendments, particularly regarding question time for the President and Vice-President of the Commission or the High Representative for Foreign Affairs and Security Policy and the President of the Eurogroup, the implementation of the Members' statute, the revision of the treaties and delegated acts. I would, however, like to highlight the amendments relating to interparliamentary cooperation, the relationship between Parliament and national parliaments during the legislative process and the composition of Parliament's delegation to COSAC - three issues to which, as Vice-President of the PPE in charge of relations with national parliament, I have had to devote special attention.
Today, Parliament is voting on the necessary adaptation of its internal Rules of Procedure following the entry into force of the Treaty of Lisbon. After the vote at the November session, the vote on further amendments which are not directly related to the treaty's entry into force was postponed to this session. Twelve amendments were signed as a commitment by the Group of the European People's Party, to which I belong, related to several issues: question time for the President of the Commission and the High Representative of the European Union, written questions to the Council and the Commission, regular inter-parliamentary cooperation, the implementation of a Members' statute, the delegation to the Conference of European Affairs Committees, the revision of the treaties and the delegation of legislative power.
I am voting in favour of further changes to the document, among which I would like to highlight the introduction of a provision on subsidiarity and proportionality in assessing the legislation and on Parliament's relationship with national parliaments during the legislative process.
This second round of amendments ends the long process of adapting the European Parliament's Rules of Procedure to the changes introduced by the Treaty of Lisbon. Although the amendments voted on today concern, to a lesser extent, the fundamental changes related to the treaty which have strengthened Parliament in the decision-making process, they are an important addition to the changes to the Rules of Procedure and allow us to use the new possibilities to the full. As with all changes, and particularly such important changes as those made to fundamental law, very much depends on the way they are implemented.
The devil is in the detail, which is why it is so important to watch over this process to the very end.
One of the fundamental objectives for 2011 will be maintaining, promoting and obtaining funding for technological research and development in the EU, providing sufficient funding for the framework programme, and thus contributing to the European 2020 strategy.
The increase in the number of requests for funding has grown in proportion to the increase in control mechanisms set out in an attempt to ensure that Community funds are used correctly.
Internal bureaucracy and the creation of ever more rules and administrative procedures reduce public confidence in the process. It is particularly difficult for smaller organisations such as SMEs, high-tech start ups, smaller institutes, universities and research centres to deal with this complexity.
I would like to call for access to research funding to be made easier. A culture of mutual trust needs to be developed, involving all stakeholders. This will stimulate research and innovation, making Europe a more attractive place to live and work.
The European Commission's draft budget for 2011 is not up to the challenges confronting Europe. When we have EUR 142 billion of commitments - that is, 1.15% of Europe's GNI - the Commission proposes to finance new priorities, as well as programmes already included in the financial framework for 2007-2013, by taking from the funds of existing programmes and from a budget margin that has been reduced to virtually nothing. The 2020 agenda for growth and employment, which is supposed to be the Union's road map for the next ten years, and the fight against climate change cannot truly take place without financial resources. It is not acceptable to finance the upcoming instrument for cooperation with industrialised countries by taking money from development aid. It is not realistic to reduce European financial aid for the Middle East peace process by a third. This is not a serious approach. We were expecting more boldness from the Commission. Yet the European Parliament is still waiting for a draft mid-term review of the financial perspectives, something that there is a great need for in Europe. This question must have a central role in the upcoming budgetary negotiations with the Council. The delegation of the Democratic Movement to Parliament will be fighting in favour of this.
We Swedish Social Democrats chose to vote in favour of the mandate on negotiations for the 2011 budget. We largely agree with the priorities in the report. For example, we believe that it is important to invest in youth, research and innovation and green technology. We also believe that it is important for the new Europe 2020 strategy for growth and employment to be given sufficient financial resources to enable it to succeed.
However, we would like to emphasise that we do not think it is necessary to increase direct agricultural subsidies. In addition, we are opposed to the EU giving permanent market support to the milk and dairy products industry.
Parliament's role in negotiating the EU budget has been enhanced by the entry into force of the Treaty of Lisbon. In this time of economic, financial and social crisis, funds to motivate the European Union's growth and competitiveness are crucial. In this context, it is important for the EU Solidarity Fund to be increased, provided that it is used effectively by governments, so as to mitigate the impact of this crisis on poorer regions.
I recall that the budgetary process for 2011 was the first of its kind since the entry into force of the Treaty of Lisbon, and that it indisputably requires greater cooperation and coordination with the other arm of the budgetary authority. I would like to highlight the concern and efforts made to ensure sufficient funding for the EU's strategic lines of development, especially in the fields of young people and innovation, alongside energy efficiency, combating climate change, and promoting employment and gender equality. I also believe that it is vital to ensure the viability of mechanisms that guarantee the sustainability of the agricultural sector. I am making special reference to the dairy sector. In the current context of crisis and the great pressure on the public finances of the Member States, I would like to reiterate the need to ensure budgetary sustainability in the EU in order to pursue the central objective of social and economic cohesion. However, I think that it is important for the draft budget for 2011 to reflect, from the outset, the financial implications of the flagship initiatives contained in the EU 2020 strategy. These include 'Innovation union', 'Youth on the move', 'Resource-efficient Europe', 'An agenda for new skills and jobs' and 'An industrial policy for the globalisation era'.
We voted against this report on the draft budget for 2011 as it does not correspond in the least to the needs facing the financing of the European Union today, where the creation of the euro area has exacerbated social and territorial inequalities, and it does not take the principle of economic and social cohesion properly into account.
In this time of crisis, there is an even greater need for another EU budget which at the very least doubles the funds so that at least half of the budget (calculated on the basis of 2% of the EU's gross national product) is devoted to investment in the productive sector and to supporting the social functions of the Member States. This would create more jobs with rights, combat poverty and reduce regional inequality in order to promote economic and social cohesion.
On the other hand, it is also essential to increase rates of EU cofinancing for countries with weaker economies, particularly for social programmes and productive investment.
Lastly, it is necessary to substantially reduce the amount of money set aside for the military and to change the core objectives of the budget so as to achieve balanced development and social progress.
The draft budget for 2011 will be the first since the entry into force of the Treaty of Lisbon, and in preparing it there needs to be greater cooperation and coordination between all those involved during negotiations so that an agreement on total expenditure during the process can be reached. The trialogue to be held in July must be unequivocal in preparing the way so that the points where there should be a greater consensus can be identified in advance. The main points to keep in mind are the budgetary implications of the European Stabilisation Mechanism, the EU 2020 strategy and programmes concerning young people.
The 2011 budget contains numerous points which are open to serious criticism. For example, the budget for the European Refugee Fund which, among other things, is promoting the resettlement of asylum seekers in the EU, is being increased, while the funding for the European Agency for the Management of Operational Cooperation at the External Borders (Frontex) is being cut. Financial aid for Palestine is also being reduced, but the budget for the EU accession candidates, including Turkey, for example, is being increased significantly. Therefore, I have voted against the report on the 2011 budget.
in writing. - Our Group, Greens/EFA, did not oppose the rapporteur's priorities for the trilogue negotiations. We tabled some more detailed AM on the 'greening' of structural funds, rural development and agricultural policy which, unsurprisingly, were all rejected, but which can be reintroduced for the more detailed 1st budgetary reading of Parliament in September. Green MEPs from other committees have co-signed AM in the name of their respective committees. Again, due to the approach of the rapporteur not to unnecessarily inflate the text, most of those got voted down.
I support the position of my group on this document by Parliament in response to the draft budget for 2011 proposed by the European Commission. We believe that it is impossible to clearly define the implications of the draft budget on the strategy's flagship initiatives, and that more and better information is needed.
I am also pleased to see the inclusion of the youth programme as one of the priorities for the coming year in the Commission's draft, but I am disappointed that there has only been a token increase in funding, when more was expected from these initiatives. The Members for the outermost regions and I have supported an amendment as we believe that it is unacceptable that the budget for 2011 is less than that for 2010 with regard to the Programme of Options Specifically Relating to Remoteness and Insularity, especially during a period when the conclusion of the agreement between the EU and Colombia and Peru will have serious repercussions on banana, sugar and rum production. In doing so, we also call upon the Commission to promote a study on the impact of this situation on those regions as soon as possible.
The report on the mandate for the trialogue on the 2011 draft budget, which was adopted today at the plenary sitting of the European Parliament, mentions six priorities for the budget negotiations for 2011. One of these are the programmes for young people, such as Youth on the Move, Lifelong Learning, Youth in Action and Erasmus Mundus. In item 12 of the general remarks, the report points out that the increase in appropriations in the draft budget for those programmes, despite the very high current implementation rate (reaching between 95-100% every year over the period 2007-2009), is insufficient. I welcome the fact that the text which has been accepted calls for these appropriations to be increased, so that it will be possible to put the youth programmes into effect in a way which is appropriate to their significance for civil society in Europe.
In spite of the economic crisis, which has forced Member States to make significant savings, the European Union continues to extend the range of its activity. However, this must be done while providing an appropriate level of funding for programmes which already exist. Mrs Jędrzejewska's report draws attention to this question, which, in my opinion, has rightly been recognised as a priority for the negotiations on the budget.
Ladies and gentlemen, the mandate for the trialogue is of great importance for the European Parliament, because it defines Parliament's negotiating position. The budget for 2011 is heavily influenced by the crisis and the recession and this is clear, among other things, from the very tight margins. However, there are also positive signs. One of these is the priority given to youth programmes. If the European Union wants to find a sustainable route out of the crisis, it is essential for it to invest in young people, because they represent our future. In addition, given the economic situation in Europe, we must support a mandate for a socially balanced EU budget which also takes competitiveness into account. Thank you.
As the recent economic and financial crisis has amply demonstrated, we need to implement a better regulated and more transparent strategy on derivative product markets to prevent excessively speculative situations. In particular, I welcome the rapporteur's proposal that centralised control should be put in the hands of the ESMA, the European Securities and Markets Authority, and the call for the costs of the future market infrastructure to be met by market participants and not contributors. For these reasons, I voted in favour of this report.
In this resolution, the European Parliament calls for stricter supervision of the derivatives market. I supported it, because it seems to me to be crucial for Parliament to send a clear message to the Council and the Commission so that legislative measures are taken. The objective is to avoid excessive speculation by introducing a standardised procedure and supervisory bodies, as well as by using a common register of transactions.
I voted for the own initiative report by my excellent German colleague, Werner Langen, on derivatives markets, which was drafted in response to the European Commission's communication on the same subject. I support the Commission's initiative aimed at improving the regulatory system relating to derivatives. It is imperative to give the future European Securities and Markets Authority (ESMA) a key role in the authorisation of clearing houses in the European Union by entrusting it with their supervision.
I voted for this report because I feel that we have to increase transparency in the derivatives market (trade in future transactions) and ensure greater regulation of this market. Derivative instruments can play a useful role in allowing the transfer of financial risks within an economy, but as a result of the lack of transparency and regulation, they played an exacerbating role in the financial crisis. I welcome the Commission's initiative for better regulation of derivatives and, in particular, over-the-counter derivatives, with a view to reducing the impact of the risks for the stability of financial markets as a whole, and for standardisation of derivatives contracts, the use of centralised data storage and organised trading venues.
Mr Langen's report proposes a set of measures that aim to make the derivative financial product market more transparent. In view of the way the financial crisis of 2008 came about and the fragility that such complex products have imposed on the markets, it is undoubtedly a promising step to introduce greater stability and transparency. I therefore voted in favour of the Langen report.
We should nevertheless stress another point, which is a basic principle in any discussion of finance, the economic crisis and the market. Quite apart from any derivatives and intricate financial engineering, the 2008 crisis, which determined negative knock-on effects that still weigh heavily on our society, came about due to the fact that we mistakenly believed for all too long that we did not have to consider the real economy. I therefore welcome any current measure to promote the transparency of financial markets and products offered by banks and share markets, but we must all remember that we urgently need to rethink the economic system on which the world markets rest. Our choice must therefore be aimed at strengthening the real economy, the only certain source of wealth and lasting stability.
I should like first of all to congratulate my friend and colleague, Mr Langen, on the draft report put to the vote today in this House.
In the light of the financial and economic crisis, we have observed the dangers posed by certain financial instruments that are shamelessly used by the markets without any rules or restrictions. Many citizens and numerous local authorities, including in Italy, have fallen victim to these high risk instruments, and are now finding themselves with alarming budget deficits.
In order to prevent such unfortunate situations, I believe it is appropriate, indeed necessary, to regulate derivatives properly, so as to have a more stable and secure market that enables operators and consumers to take informed decisions. The European Union must become the champion of a radical change from the financial policy of the past and must send out strong signals to prevent instruments such as over-the-counter derivatives from being able to jeopardise the entire financial market in future.
Lastly, I support the guidelines set out by Mr Langen in the text adopted today, not least because financial derivatives are not just the prerogative of professionals in the sector, but are instruments for mass-market use. For this reason, stricter legislation will guarantee greater transparency, enabling 'market participants to price risks properly'.
Tighter regulation of the derivatives markets must take into account the particular circumstances of companies, which must continue to ensure that their financial and operative risks are covered under favourable conditions and, in some way, adapted with the help of derivatives.
Non-financial firms use these instruments to ensure that risks related to currency, interest and raw materials are covered. This protection, which is not speculative, has helped to bring about stability and growth in employment and investment.
However, the regulatory measures proposed must not lead to an obvious deterioration in the coverage of risks for companies.
I would like to call for exemptions and lower requirements in terms of capital in the case of bilateral derivatives, especially for SMEs.
I voted against because, although the report contains positive points and tries to introduce some minimum restrictions and rules to the derivatives market, in reality, it does not fundamentally address the issue. One of the basic causes of economic and financial instability is the development and increase in non-banking transactions, which include risk premiums and other financial derivatives.
The recent collapse of the money markets and speculation against Greek bonds showed not only that the financial system needs strict regulation, but also that certain transactions, such as risk premium transactions, should be banned. In my opinion, it would be wrong and not enough to turn our attention merely to 'regulatory policies', such as those presented in the report, which neither put the problem into perspective nor offer adequate solutions.
The derivatives market, as has been proven with the economic, financial and social crisis that we are currently experiencing, needs efficient regulation which allows for greater transparency in the marketing of these financial instruments. These products must undergo more effective supervision so that trade in them does not have adverse effects on the market. Due to the variety of derivatives and the need to protect investors, I also support more stringent rules relating to information.
I welcome the deployment of the European institutions to ensure the greatest possible efficiency, security and soundness in derivatives markets, in recognition of its importance for the sustainability of economic development, along with the need to ensure the regulation and verification of procedures and negotiations related to the transaction or commercialisation of these financial instruments. Given the size of the derivatives market and its impact on the global economy, as has become evident in the current economic and financial crisis - and the exponential rise of the risk component in the global market - I believe that ensuring transparency is crucial. This is vital not only for effective supervision of the markets, but also for clear, concise and complete reporting standards. The 'credit default swaps' from sovereign issuers used by financial speculators have led to unjustified levels of diverse national 'spreads'. This highlights the need for transparency in the market and enhanced European regulations concerning the negotiation of 'credit default swaps', particularly those related to sovereign debt. It is to be hoped that future legislation will bring not only transparency to the derivatives markets but also sound legislation. I would like to stress that the cost of future market infrastructures should be borne by those involved in the market, not by taxpayers.
Instead of proposing the end of the derivatives market, the majority in Parliament have restricted themselves to defending the ban on speculative trading of credit default swaps (CDS) of sovereign debt. They urge the Commission to consider maximum risk limits for derivatives, particularly CDS, and to establish an agreement on them with its international partners. However, from what has been stated, the Commission can only present its proposal on derivates markets in September, and Parliament will legislate upon it on an equal footing with the Council.
All this waiting is unfortunate when you watch the dramatic rises in interest rates that are implicit in the obligations of sovereign issuers in some euro area countries to unsustainable levels, knowing the negative effect that CDS have had on the whole process. We cannot continue to allow speculative securities based on sovereign debt.
It is true that Parliament has advocated a ban on CDS - which are purely speculative transactions involving bets on the debtor's breach - today, but then it limited itself to requesting longer terms of imprisonment in the case of short sales of securities and derivatives. As far as we are concerned, therefore, we gave our support to the positive proposals, but we are against the backward position and the huge delay in regulating capital markets.
I voted in favour of the Langen Report on derivatives markets because, like the rapporteur, I am certain that the sector needs to be regulated and that there needs to be greater transparency in the derivatives markets. I am particularly in favour of the idea of compulsory introduction of counterparty clearing facilities for handling derivatives transactions between market players. By standardising transactions and ensuring that the clearing houses are independent, very significant progress will be made.
However, the regulatory mechanisms that will be introduced very shortly thanks to the collaboration between the Commission, the Council and Parliament should not completely rein in the derivatives markets, which fulfil an important role in world finance. It is important to distinguish, as the rapporteur indeed does, between derivatives instruments that are used to cover risks directly associated with the companies' business and those that are used solely for speculative purposes. It is only the latter that are liable to pose a systemic risk and that should be suitably overseen in order to avoid a repeat of the kind of crises we have recently experienced.
In the past, derivative instruments played an important role by transferring risk in the economy. However, the lack of transparency and regulation in the derivatives markets had an extremely pernicious effect on the financial crisis. One of the instruments that most affected European economies and led to increased interest on sovereign debt was CDS (credit default swaps). This regulation upholds a ban on speculative trading using this instrument, as it can lead to distortion in the sovereign debt markets. It is of paramount importance to distinguish between derivatives products used as a tool for managing risk to cover a real underlying risk to the subject, and derivatives solely used for speculative purposes. That is why I voted as I did.
in writing. - I am glad the key paragraphs of the resolution remained in the text, mainly paragraphs 33, 34, 35 and 36, as well as recitals K, S and X. This is the reason why we voted in favour. Otherwise, if at least one of the separate votes had been rejected, we Greens would have voted against the report.
in writing. - The key aspects of Mr Langen's report are acceptable. However, during the discussion in committee, there was much made of the dangers of the industry. Clearly, the size of derivative activity raises questions about how to regulate the industry, so transparency and a harmonised supervisory approach are regarded as very important factors. At the same time, it is unnecessary to raise the costs of trading by insisting on concentrating the clearing of such trades through single bourses. Fortunately, Mr Langen is well aware of the limits of such an approach which could place costs at up to ten times higher in a bourse than elsewhere. We also need to ensure that the so-called tailor-made derivative instruments allowing companies to hedge against future rises in commodity markets are maintained. We should also ensure international compatibility - especially with the USA, the largest market.
The rapid development of the Internet is leading to the proliferation of interconnected objects available and exchangeable on the Internet. An 'Internet of Things' is thus being created, including everything from books to cars, and also taking in electrical appliances and food. This own initiative report by the European Parliament is intended as a response to the European Commission's communication, which contains 14 measures to be taken in order to ensure that the EU takes the lead in the development of these new networks of interconnected objects. Parliament's report pays particular attention to the question of respect for privacy, the ways in which the Internet of Things can benefit the quality of life of European consumers, and the accessibility and inclusive character of the Internet of Things. As I am completely in agreement with these priorities, I voted in favour of this own initiative report.
Developments in information and communications technology (ICT) have brought about a veritable revolution in the field of knowledge over the last 20 years, above all, due to the public's increasing familiarity with the Internet and the World Wide Web.
Now we have put knowledge on the Internet and eliminated the effects of distance in the exchange of information, the latest frontier of this technology is the possibility of combining a new radio frequency identification system with products, so that products can instantly release information to consumers.
I am in favour of implementing pilot projects to examine the ethical and social consequences of this new IT resource, which could represent a new employment sector in the future, and I therefore support Mrs Badia i Cutchet's report.
I welcome the general thrust of the notice presented by the Commission. Developing new applications and the very operation of the 'Internet of Things', along with the massive impact this will have on the everyday life and habits of the European public, is very closely linked to the confidence that European customers have in the system.
It is a matter of priority to ensure a legal and regulatory framework which, on the one hand, protects the European consumer and, on the other, promotes public and private investment in the sector of the 'Internet of Things'.
The 'Internet of Things' represents a great opportunity in economic terms, as it will allow us to optimise production processes and energy consumption, as well as creating new jobs and new services for an increasing number of European citizens and businesses.
If the EU really wants to have a leading position in this market, it should adopt a proactive approach in this field by stimulating research and pilot projects.
The rapid and uninterrupted growth of the Internet has meant that now, approximately 1.5 billion people are connected through computers and mobile devices. The next step is moving towards a progressive transformation of a network of interconnected computers to a network of interconnected objects - the Internet of Things - from books to cars, from household appliances to food. For example, a fridge might be programmed to recognise expired or nearly expired products. These technological innovations can help to respond to the various expectations of society and the public, as well as acting as a catalyst for growth and innovation, providing benefits for the economy and public well-being.
However, it needs to be subject to specific and far-reaching regulations which will allow this Internet of Things to respond to the challenges of trust, acceptance and security. It is vital to ensure full respect for private life and the protection of personal data. Sufficient data protection measures must be put in place to safeguard against possible misuse and other risks associated with personal data. For this reason, I support this proactive approach, without forgetting that the Internet of Things is aimed at benefiting people first and foremost.
I voted in favour of this report. The development of the Internet of Things both represents a great opportunity for growth and competitiveness and leads to major social change, with a significant impact on citizens' behaviour. For this reason, I welcome the Commission's intention to publish a communication in 2010 on respect for privacy and trust in the information society, since in my view, it is crucial to permanently monitor aspects relating to personal data protection.
Equally important is the debate on the technical and legal aspects of the right to 'chip silence'. Furthermore, in view of the profound changes that the Internet of Things will entail, it is essential that we allow for the uniform development of technologies at regional level, so as to avoid creating divides that are even greater than those that currently exist, and that we duly involve governments in this process and pay attention to the outermost regions.
Lastly, I believe it is important to increase European funding for the Internet of Things in the context of research projects under the Seventh Framework Programme and pilot projects under the Competitiveness and Innovation Framework Programme, and also to focus on the development of broadband infrastructure, the roll-out of broadband and the further reduction of data roaming costs.
I voted for the 'Report on the Internet of Things' because I felt that adopting this report will boost the development of an innovative technology in the European Union. This will offer business opportunities to European companies and provide benefits in the form of combating climate change and improving energy and transport management.
As shadow rapporteur, I tabled amendments which will help protect personal data in order to prevent it from being used for other purposes by the companies which can access it. Consequently, the report contains important provisions for defending citizens' fundamental rights
The Internet of Things is a concept of the future rooted in the present. Whether this 'works' for the benefit of all citizens in a harmonised, efficient manner varies according to our views. The new system for integrating technologies into everyday life must be implemented in strict compliance with the consumers' rights to privacy. The Commission must consult all the time with the Data Protection Working Group and not only when it deems it necessary. We are talking about devices and technologies capable of transmitting an object's position, features and identity. Along with the right to silence, these mechanisms must only be integrated at the individual's request and not as a standard production feature. At the same time, the Commission must take into account, when a decision is being made on implementing projects pertaining to the Internet of Things, which network is going to be selected for connecting these objects. At present, we are facing numerous cyber attacks on the Internet. As far as I see it, using the World Wide Web to connect to the Internet of Things may pose a security risk and place a considerable burden on the current network. The development of a parallel network for connecting objects may provide the solution in the current situation through sharing the digital spectrum and dividend.
I voted in favour of the Badia i Cutchet report in support of the creation of an Internet of Things. I believe that new information technologies have significant benefits for our society, but it is important to ensure that the potential impacts on health and the environment are taken into account, along with aspects related to the protection of privacy.
The Internet has become part of daily life for millions of people, and today it plays an irreplaceable role as a means of communication and as a vehicle for transmitting information and knowledge. The exponential increase in content on the Internet has made it a tool with many uses, and these uses are multiplying. Simultaneously, however, it has also become the setting for a new type of crime that benefits from the speed and dematerialisation of information flows and the massive volume of personal data made available by network users.
I share the concerns included in the resolution on the need to address restrictions on Internet access for political reasons as well as bringing about greater security for children and adolescents in using the network. I agree with the view that the use and ongoing management of the network should be up to private individuals, but I believe that the Member States cannot exempt themselves from being present and active in a regulatory role. The aim of this would be primarily to prevent the abuse and violation of citizens' rights.
The impact of new technology on the public's security and quality of life is indisputable, and this highlights both the benefits and the risks that it entails. In this context, the 'Internet of Things' involves a new set of advantages for people, without impeding the identification of possible risks inherent in a tool with great potential. I would like to emphasise the approach of stimulating research and launching pilot projects, along with making the most of opportunities that are arising, particularly in optimising energy saving, production processes, creating new jobs and challenges. However, it is vital that the EU has a common frame of reference to reinforce the provisions relating to overseeing the system, confidentiality, information security, ethical management, privacy, collection and storage of personal data and consumer information. The rapid evolution of the 'Internet of Things' calls for governance of it that is safe, transparent and multilateral. Given this, I share the Commission's concerns with regard to safety, personal data protection and privacy for members of the public, along with the governance of the 'Internet of Things' for the sake of respecting privacy and personal data protection.
The Internet of Things is a project that was started in 1999 in the US. It is increasingly growing in popularity, and it is expected that over the next 10 to 15 years, it will revolutionise person-object and object-object interaction through the growing use of radio frequency identification (RFID) technology.
The process of developing the Internet of Things, with all the innovation and positive aspects that it can bring to our everyday lives, also has a great margin of uncertainty, both at a conceptual and technical level, which merits some concerns. The technology behind this step, RFID, is called a tag: an electric component made of a chip and an antenna. The chip, only a few millimetres wide, can contain, receive and transmit information without any cable connection. This raises several issues about ownership, management and privacy, among others.
On the issue of privacy and data protection, the rapporteur points out the 'importance of ensuring that all fundamental rights - not only privacy - are protected in the process of developing the Internet of Things, which we think is a positive view. However, we have serious doubts about the management of this data. The way ahead is still unclear, and so we have abstained from voting.
in writing. - As technology becomes ever more advanced, it is important that the EU and other policy makers keep abreast of developments. This report covers a number of important topics such as privacy and health issues and I fully support the rapporteur's call for the EU to be proactive in this sphere.
So-called information and communication technologies (ICT) have played an important role in promoting social development, economic growth, research, innovation and creativity in public and private European bodies. The rapid changes that the Internet has undergone in recent years have led to new concerns and the need for the European Union to have a common frame of reference to reinforce the existing provisions relating to running the system, particularly concerning confidentiality, information security, ethical management, privacy, and the collection and storage of personal data and consumer information. Given this, it is vital that the authority in charge of the 'Internet of Things' respects the safety, data protection and the privacy of whoever uses it, as only such an approach can bring benefits to EU citizens. That is why I voted as I did.
One and a half billion people are already online and use the Internet. The Internet represents the onslaught of a new kind of networking technology that aims to bring about some sort of communication between people and objects, as well as between objects and objects. Information on products is to be stored, received and sent. It is to be feared, however, that all the advantages of the new technology will be outweighed by the disadvantages. It must be ensured that the private sphere remains protected and that personal data cannot be misused. However, it appears that future network users will be even more vulnerable than they already are. I voted in favour of the report because the measures proposed by the author on the protection of the private sphere and of personal data are clearly needed.
It is always important with new technological developments, in this case, the so-called Internet of Things, to address ethical issues alongside possible benefits and to protect personal rights. This report is moving in this direction, which is why I have voted in favour of it.
The Internet which only began to be used more widely two decades ago has become an inseparable part of society like telephone or radio. Today, 1.5 billion people are connected to the Internet, and in a few years, it will be twice as many. Soon, the latest technology will allow not just computers to be connected to the net, but also cars, or even books, food and other items. Once a car has been connected to the net, it would be possible to give the driver information on tyre pressure. Programmed refrigerators will be able to recognise products past their expiry date. I voted for this report because the Internet of Things will revive the economy shackled by the crisis and will help to create new jobs and new services for an increasing number of EU citizens and companies. This will also allow us to optimise manufacturing processes and save energy which is very important in the fight against climate change.
in writing. - We Greens have strongly supported this report by our socialist colleague, Badia i Cutchet. It will be an important new application of Internet technology. In the next 10-15 years, it is predicted that the Internet of Things will enter our daily lives. It uses RFID (radio frequency identification) technology to receive and transmit information wirelessly. It works with a tiny chip which has the capacity to store a lot of information about the object or the person on which it has been placed. In the agri-food sector, for example, RFID allows better and faster product traceability, and provides information about content: chemical characteristics, gluten levels, etc. Similar applications are already in use, such as a chip that can convey real-time information about tyre pressure to a driver. This new technology will revolutionise and widen person-to-thing and thing-to-thing interaction. The innovation lies in the thing-to-thing relationship. The most commonly cited practical example of this is that of fridges which, if suitably programmed, will be able to detect any product past, or approaching, its use-by date.
Combating the sexual exploitation of children and child pornography is vitally important. We must use all our strength to combat the availability of child pornography in communications networks. The permanent and effective control of child abuse is both a political responsibility and a precept of the rule of law. The German Free Democratic Party in the European Parliament is of the opinion that it is necessary to remove such criminal content as quickly as possible.
I voted in favour of this own initiative report, which aims to influence the upcoming forum on the governance of the Internet, to be held in Vilnius from 25 to 29 September. Parliament is asking the forum, while carrying out its work, to increase the participation of developing countries and, on the other hand, to coordinate its work with national and regional forums. It also calls on the EU to develop a strategy on the fundamental aspects of the governance of the Internet, as well as to encourage reform of ICANN (Internet Corporation for Assigned Names and Numbers).
I have no alternative but to vote in favour of the report by Mr Sosa Wagner on the need to ensure ethical and secure governance of the Internet.
The tool that has bridged time and distance for communications offers enormous potential benefits yet is, at the same time, a daily source of risks to both personal data protection and to children. It is essential to ensure the free circulation of information and communication, but in the certainty that the weakest individuals and most sensitive data continue to receive proper protection. Only in this way can the Internet continue to be the driving force behind positive social change and respect the dignity of each individual.
The Internet is a 'global public good', and the management and control of it exercised by a certain government has attracted a great deal of criticism.
The European Union should develop a strategy that reflects a consensus view of the fundamental aspects of Internet governance and one which can be firmly defended on the international stage and in its bilateral relations with the US.
I support the European Commission's favourable stance towards the current management model based on leadership in the private sector.
I would also like to call for greater involvement from developing countries, particularly through funding for their participation.
The Internet has had a massive impact on society and public life over the last 20 years. The EU is a good example of this, as it represents just over 7% of the world population, but it accounts for almost 19% of Internet users at global level. Governing the Internet has been a top priority in public policy, seeking to ensure that the public can enjoy the full potential of the Internet while, at the same time, seeking the best solutions to the problem of inappropriate or illegal content, along with providing sufficient protection for consumers and trying to resolve problems of jurisdictional authority in an online global sphere.
I fully agree with the idea that the Internet is a global public good which should always protect and respect the public interest. It is vital that the EU develops a strategy on the fundamental aspects of governing the Internet, and I support the Spanish Presidency's initiative to draft a 'European charter on the rights of Internet users'. It is important to move towards an internal reform of the Internet Corporation for Assigned Names and Numbers so that it has a more representative structure, with greater control by the international community, as well as being more accountable and transparent.
I voted in favour of the report on governance of the Internet, which covers sensitive issues such as the protection and safeguarding of fundamental rights and freedoms, Internet access and use, and cybercrime. The Spanish Presidency's proposal of the creation of a European charter on the rights of Internet users and the recognition of a fifth fundamental freedom (freedom of access to the network) could give the EU more efficient instruments that would allow it to guarantee greater protection for security-related issues, on the one hand, and widespread and non-discriminatory access to the network, on the other.
We Swedish Social Democrats chose to abstain in the vote on the wording concerning the blocking of websites. We believe that these measures may be justified in some situations, for example, in relation to crimes involving child pornography, but the reference in the text in question to blocking websites in the case of cybercrime was far too wide-ranging for us to be able to vote in favour of it.
It is an indisputable fact that the Internet now has a public role, influencing not only daily life but also mass movements, political ideas and communication strategies. It is true to say that the Internet has taken on an irreplaceable public role, and this cannot be ignored by the Member States of the European Union. They should call for greater access and participation in the governance of the Internet without undermining the leading role of private use and daily management of the network in doing so, as this has proved essential for the vitality and growth of the Internet. The role of the Member States are becoming more important, as are issues relating to cybercrime and protecting the security of users and their privacy, along with the public's freedom of access and expression through the Internet.
Given the ever-increasing prominence of the Internet in the daily life of the public and the institutions, and even in the running of various countries, along with its impact on economic, cultural, social and human development, the governance of the Internet is a matter of paramount importance on the world stage. This means that it is extremely important for the European Union to safeguard conditions for active intervention in this area and to protect the public good and its values and principles. In view of this, I voted in favour of this report, stressing the importance of widening representation of global diversity in the bodies that currently control the Internet market, such as the Internet Corporation for Assigned Names and Numbers (ICANN) and the Internet Assigned Numbers Authority (IANA).
This report arises from the important role of the Internet, which has become an indispensable tool for promoting democratic initiatives, political debate, digital literacy and the dissemination of knowledge. Internet access both ensures and depends on the exercising of a number of fundamental rights, including respect for private life, data protection, freedom of expression and association, freedom of the press, non-discrimination, education and cultural and linguistic diversity.
The report therefore points out that institutions and stakeholders at all levels have a general responsibility to ensure that everyone can exercise their right to participate in the information society.
It also deals with the threats posed by cybercrime to societies that use information and communications technology, noting the increase in incitement to commit terrorist attacks, hate crimes and child pornography. This puts the public, including children, at risk, and the report states that 'the role of public bodies should be strengthened when defining overall strategy'. Lastly, it shows concern with the structure of the Internet Corporation for Assigned Names and Numbers (ICANN), which is hardly representative, and the limited control which the international community, including the EU, is able to exert on the operation of ICANN.
in writing. - This report recognises the importance of the Internet in promoting cultural diversity and encouraging democratic citizenship. For democratic values to be promoted, however, it is vital that governments refrain from imposing censorship and I therefore welcome the provisions of paragraph 13.
The debate on Internet governance is certainly of particular importance in the situation where this means of communication has become absolutely essential in many countries in both people's professional and personal life. It is precisely for this reason that it is, at the very least, totally lacking in imagination for us to leave the strategic decisions concerning the Internet exclusively to a private company over in the US.
The report which we voted on today is vital for creating a governance model which also involves end consumers. I believe that we need to encourage cooperation between universities and the business world, including at local, regional and national level. At the same time, we must also get actors involved from the Asian market, bearing in mind the extremely rapid rate of development of this area. Furthermore, it is important for us to devote a great deal of attention to finding a balance between protecting users' privacy and recording personal data on different websites, not only because of the emergence of social networks, but also because of the development of online shopping. Another extremely important fact is that the Internet provides an excellent vehicle for promoting Europe's cultural heritage and values, as well as a driving force for innovation, enabling us to narrow the gap in relation to other regions in the world.
I welcome the recitals of this report, which make the Internet a global public good that must be governed in the common interest. The report highlights the importance of the Internet in political debate. It is for the sake of these aptly mentioned principles that I voted against this text. Indeed, how can we advocate respect for the common interest, on the one hand, and call for shared public-private governance that does not hinder free competition, on the other? Although this text has the virtue of pointing out the importance of the general interest, it achieves the opposite result. Euro-liberal dogmatism spells disaster for Europe.
Today, the Internet is a global tool, so the administration of it should take account of the common interest. Today, the Internet is one of the main means of disseminating democratic values throughout the world, and it is an indispensable tool for promoting all kinds of ideas, political debate and the spread of knowledge. It is therefore crucial that the Internet is developed in such a way that everyone within the EU has more equal access to it. It is also vital that it is safe for all users, especially children, who are less able to protect themselves against potential dangers arising from its use. If we are to maintain the Internet's status as a global public good, we must avoid a scenario where it is dominated by an individual entity or group of organisations. That is why I voted as I did.
Where the Internet is concerned, we must, on the one hand, uphold the principle of freedom of expression, while fighting cybercrime and its abuses, on the other. However, we must not end up storing data in the name of fighting crime and terrorism where there is no basis for suspicion. The Internet has specifically given rise to new problems, such as that of data protection on social networking sites or in connection with projects such as Google Street View. The problems of the latest developments on the Internet were scarcely considered, which is why I abstained from voting.
Τhe Internet is a global public commodity and should function on the criterion of public interest. A specific Internet governance infrastructure needs to be created, so as to safeguard its security, integrity and authenticity and reduce the possibility of cyberspace attacks. Open global cooperation on Internet governance is needed and we need to draft a European Charter of Internet Users' Rights and recognise the fifth fundamental freedom of the EU: access to the Internet. That is why I voted today in favour of the report by the Committee on Industry, Research and Energy on Internet governance, noting that the EU should adopt a strategy that includes access to the Internet without discrimination and safeguards the neutrality of the Internet, respect for privacy, data protection, freedom of expression and protection for minors. Particular emphasis should be placed on the group of the population that is most vulnerable to attacks in cyberspace and the necessary restrictions should be imposed to protect minors to the greatest possible extent and to promote international cooperation in the fight against illegal and harmful Internet content.
The Internet has now become an instrument that is crucial to the development of the internal market, which is the cornerstone of the European Union's growth and development. Moreover, more than 60% of the European population now has access to the world of information technology. It seems necessary, therefore, for the Union to spearhead the debate on Internet governance, thereby guaranteeing that a service that has become essential for social and commercial interaction duly reflects the Union's values, such as protection of consumers and minors. For this reason, I support the content and the proposals of the report by Mr Sosa Wagner.
First of all, my congratulations to the rapporteur on his report and its excellent timing given the proximity of the next meeting of the Internet Governance Forum (IGF), which will be taking place in the EU for the first time.
The EU has been taking part in the IGF since its inception, but the fact that it is being held in Vilnius makes our delegation even more relevant. It is five years this year since the IGF was created and, in accordance with the Tunis Agenda, it will have to decide whether or not to continue. The EU's delegation has already expressed in Sharm-el-Sheikh its agreement that the IGF should continue in its current form because of the important role that it plays as an instrument for open dialogue between all the actors involved in Internet governance.
This must continue to be our position in the debates that are to take place in Vilnius. As regards the other issues such as the development of the Internet Corporation for Assigned Names and Numbers that will doubtless occupy an important place in the upcoming forum's debates, Mr Sosa Wagner's report makes it very clear what agreed position we representatives of the Europeans institutions will be arguing together at the IGF.
in writing. - I have voted against at the final vote of this report because it included the promotion of governmental interference with Internet governance, which is not exactly the Green position.
Combating the sexual exploitation of children and child pornography is vitally important. We must make every effort to prevent child pornography being made available over the Internet. The permanent and effective prevention of child abuse is both a political responsibility and a principle of the rule of law. The members of the German Free Democratic Party in the European Parliament are of the opinion that criminal content of this kind must be deleted as quickly as possible.
in writing. - I voted in favour of the Sosa Wagner report as the EU should show strong leadership on all aspects of Internet governance in the international arena. This report maintains the EU's emphasis on the need for the security and stability of the global Internet, the respect for human rights, freedom of expression, privacy, protection of personal data and the promotion of cultural and linguistic diversity.
I voted in favour of the report on Internet governance but I abstained on the paragraph that calls for priority to be given to the protection of intellectual property rights holders by putting them on a par with consumers.
Good Internet governance must, in fact, guarantee access for all to assets, notably cultural assets, within a digital environment, but this cannot be achieved to the detriment of the rights of creators and, in particular, of authors. These rights cannot be treated as mere intellectual property rights; authors should be able to choose the way in which they want people to access their works.
Furthermore, the privacy of users and creativity must also be guaranteed.
Therefore, it is crucially important to strike a balance between the rights of users and the rights of creators so that individuals can flourish as informed citizens, consumers and creators.
Although I voted in favour of this resolution, I noticed the qualifications made about certain regions, particularly the outermost regions, in terms of access to innovation. Difficulties related to a lack of critical mass must be taken into account in order to encourage better use of the potential for areas such as research and innovation in these regions. The unique characteristics of the ORs in terms of geography and climate are particular advantages in terms of the development of specific activities in the areas of biodiversity, marine resources, climate change, renewable energy, water, the environment, natural resources, health and new technologies.
In terms of natural resources and biodiversity, in particular, the ORs allow European research privileged access to tropical ecosystems endowed with a unique biodiversity and agriculture. This enables research to be carried out within the context of the European Research Area as 'natural laboratories'. They are also good places for experimentation. Despite the possibilities of many regions and all the effort put into them, many continue to have more difficulties than other regions in improving factors that contribute to competitiveness, growth and employment, as per the Lisbon Strategy, especially within the context of research and development.
Mr President, I support Mr Winkler's position, for which I voted in favour, on the revision of EU policy to promote innovation. I particularly agree with the desire to provide a broad-ranging strategy that concerns not only technological innovation but also administrative, organisational and social innovation. To this end, I feel that the involvement of the financial world and small and medium-sized enterprises in defining measures for the promotion of innovation is crucial, as is the attention devoted to political and economic goals at regional level.
This own initiative report looks at the Community measures taken in the field of innovation policy and establishes a number of priorities for defining a new innovation policy. Among these, Parliament expresses a wish for innovation not to be limited to technological aspects, but also to cover administrative, organisational and social innovations. It also emphasises the development of new innovation indicators that are better adapted to economies increasingly based on knowledge. Finally, and I think that this is an important point, the report is in favour of improving the effects of synergy between the framework programmes for research and innovation and the Structural Funds. As I fully agree on the directions advocated by this report, I supported it in the vote.
I voted for the own initiative report by my German colleague, Hermann Winkler, which was drafted following the European Commission's communication entitled 'Reviewing Community innovation policy in a changing world'. Innovation is the key factor in successfully responding to the major societal and environmental challenges currently faced by the Union and in achieving its strategic political objectives. We will not achieve our energy and climate objectives by 2020 without speeding up the development and the general application of proper, durable and efficient energy technologies. I support the strengthening of dialogue between universities and businesses. As regards budgetary aspects, at the level of static public sector funding, we must make innovation policy more Community-based.
I supported this report. Scientific research and innovation are the key to successfully meeting the EU's current grand societal and environmental challenges and realising its strategic political goals in areas including competitiveness, climate change, employment, demographic change and many others. In order to remain competitive, the EU must invest in sustainable technologies, ensuring that they receive the required funding. Until now, Europe has lagged far behind in the area of scientific research and innovations, because this area is very fragmented and there are differences between scientific research and innovations and market replication. I feel that the European Commission's future plan for innovations must resolve the issues of private sector financing of scientific research and innovations, which would allow companies to create innovative products and services and adapt them in the market.
Whether they concern products or processes and are radical or incremental, nowadays, innovations are the driving force behind the competitiveness of up-to-date economic and business systems that strive for efficiency and sustainability. The research that underpins each innovative action and discovery must therefore be supported, particularly when it succeeds in bringing together small and medium-sized enterprises and the world of new technology.
For this reason, I can only support the own initiative report drafted by Mr Winkler, which introduces a third agent to close the knowledge triangle, in other words, consumers. We need reference points within the constant situation of flux we experience in our lives nowadays. Therefore, it is important that growth and the competitiveness of the economic and social system always remain on a human scale.
At the moment, less than 1% of the European Union's budget goes on innovation. This is the current state of affairs at a time when Europe has realised that its future lies within the knowledge triangle of research-innovation-education. The European Parliament's request to increase the resources allocated to innovation is absolutely justified in these circumstances. We are approaching the time for looking at the financial projections for the 2014-2020 period and must take this request into consideration. Transforming Europe's economy into a sustainable economy must make European companies more competitive and allow new opportunities to emerge for national economies as a result of the economic and ecological challenges facing Europe.
Moreover, and especially against the backdrop of the financial crisis and the credit crunch, it is crucially important for companies' innovative capacity that more funding should be made available at both EU and national level and that appropriate financial instruments should be created. Splitting resources across a host of objectives and a series of specific EU initiatives has not produced satisfactory results so far. Funding must be directed at those areas where the boomerang effect is greatest. The key criterion here must be added value for Europe.
I voted in favour of this report. I should first of all like to congratulate the rapporteur, Mr Winkler, on his excellent work.
Innovation and research, like education and training, are the key elements that will enable Europe to compete positively in a more technologically competitive world. However, so far, only 1% of the EU's budget has been earmarked for this sector, a percentage that is not enough to address the difficult challenges that Europe is having to face. It is time for the European Union to invest more in the field of research and innovation. I do believe that we can overcome the economic crisis and making more funds available is one way of doing this.
I also believe it is important to provide incentives for and encourage private investment in technological innovation, because only by carrying out research will we be able to have a competitive market that can withstand the increasing number of relocations. Lastly, I support the plans for 'instruments which are tailored to the needs of their users' and a reduction in red tape for small and medium-sized enterprises, which should foster decisive technological innovation.
Innovation policy must address the great social problems that we are facing, bringing together all those involved.
It is essential to invest in knowledge and in reforms that promote technological progress, research, innovation, education and training to promote prosperity, growth and employment in the medium and long term.
The struggle against new challenges requires an innovative approach to implementing new technology, along with an innovative approach to social issues at an organisational level.
I would like to make a call for efforts to be stepped up so that we can move from technological innovation to social innovation - innovation in public services and in the different regions.
Intelligent growth based on the knowledge and innovation economy requires concrete measures on the part of supranational and national institutions.
Enhanced policies to support entrepreneurs in the research sector must be accompanied by policies to encourage investment in new experiments, in an effort to ensure that among other things, there are skilled workers ready to compete in the European labour market. At the same time as asking countries to invest more heavily in research, we should offer them a European regulatory framework that is both general and specific, with common, coordinated development guidelines and instruments for monitoring whether the funding is producing the desired results.
I propose and support regulation at European level of apprenticeship, training and vocational measures, which some countries have already incorporated into their educational systems, as well as the 'rights and duties' measures in the field of education. If, however, we are to aim for 3% of GDP to be allocated to research funding, we need the world of academia to provide more guarantees as regards, for instance, the academic productivity of lecturers, and we must prevent the piecemeal apportionment of resources, which has given rise in recent years to the improper and disproportionate use of already limited funds, with unsatisfactory results.
I agree, lastly, on the need to work towards a single patent court system, in order to standardise rights at supranational level.
Innovation has an especially important place in modern society. A society based on innovation can avert possible crises, both socio-economic and natural. Consequently, it is vital for an innovation policy to be able to facilitate society's progress and not make it stagnate due to the use of various bureaucratic ploys. As Mr Winkler specifies in his report, innovation nowadays must also take into account the social value it brings. I believe that the innovations of the 21st century must also consider the impact they have on the individual and society in general. Innovations such as the 'Internet of Things', for example, must take into account and respect the right to privacy and protection for the individual's personal data. European society must not become a 'Big Brother' society. On the contrary, the innovations made must help people communicate freely in an open society. The contribution made by technological and social innovations actually underlies our progress. This is the reason why I am asking the Commission to deal with this matter with maximum accountability and present a vision for drafting an innovation action plan for the future.
The significance of knowledge and innovation have been gaining prominence as part of the political agenda and in political jargon, and there are few today who dare to question the importance of investment in this field and the need to link up knowledge, innovation, businesses and jobs.
The risk of unanimity around this concept is, however, that it will become deflated, as has happened with other fads such as the environment, economic sustainability or supporting entrepreneurship. These topics cover pages of election manifestos and programmes and almost always end up losing any distinguishing feature that they might have had, being mere statements of fact. In this regard, despite serious efforts by the government on certain aspects, I must draw attention to the negative technological populism from which the Prime Minister of Portugal seems to suffer. It would be better to concentrate more on content and less on proclamations to do with improvements in working conditions and scientific production, and to remember that while competitive effort calls for ambition, it also requires a realistic approach.
Today, it is universally accepted that innovation is vital for the success and sustainability of economic and social development and the success of European integration. The importance of innovation, which must always be coupled with research and education, has become even more obvious in the face of the increasingly rapid pace of development in global and human reality. In view of this, I support this report for the revision of EU innovation policy, stressing the urgent need for the EU to concentrate its efforts on leveraging resources in this area. I would also like to point out the importance of incentives for the private sector and a comprehensive, cross-cutting strategy for achieving European innovation policy as a priority.
We agree with several aspects of this report, although the way in which it is formulated does not always focus on the most important issues. For example, we agree that innovation is only one of the elements needed to overcome the challenges that we face today, at both social and at global environmental level, and that there are other areas that are equally important for society.
However, the priority which is given to each of the areas included in the so-called Europe 2020 strategy, such as business activity, employment, demographic change and an inclusive society, is such that the document and the analysis of necessary innovation in a changing world falls far short of what is needed to promote real economic and social cohesion, growth in productivity, job creation and wage recovery in the Member States, all of which we believe to be crucial. That is why we abstained.
In the communication review of EU policy on innovation in a changing world, issued on 2 September 2009, the European Commission outlines the developments that have taken place since 2005 in the field of EU innovation policy. It is now to be expected that certain aspects of the proposed Action Plan for Innovation to be presented shortly will be taken up again and implemented.
The report on the challenges facing European Union innovation policy is a very good document which has raised the most important questions related to this issue. Together with my colleagues from the S&D Group, I endorsed the report, including Amendment 46, which calls on the Commission and Member States to coordinate their efforts to reach agreement on a Community patent and a single patent court system. This matter has been dragging on for many years, and for many years the same arguments have been repeated in favour of a common patent, along with the same contentious questions (for example, how many languages should European patents be translated into?). Some legal questions have been clarified since the Treaty of Lisbon entered into force. We are going to have two regulations: one about the patent itself, and the other about the language system.
On top of this, however, there is the matter of the patent court system, the establishment of which will require regulation of the relationship between the European Union and the European Patent Organisation in a way which is in accordance with the competences of EU institutions, including the European Parliament. Without going into details on the patent system, which will, no doubt, be the subject of numerous discussions, I would like to stress that this issue is one of the most important challenges of the current term of the European Parliament. Therefore, I think that at each step, we should call on the other institutions to start constructive cooperation in this area, which is just what Mr Winkler's report does.
in writing. - The Winkler report deals with a number of important issues, including ecological innovation and green enterprise. In view of the challenges facing our planet, it is clear that innovation in these fields is of vital importance. My own country, Scotland, is at the forefront of many aspects of ecological innovation, particularly in the area of renewable energy. The Scottish Government has instituted a £10 million Saltire Prize aimed at boosting innovation in tide and wave energy and this fits nicely into wider EU efforts to have a suitable policy in a changing world.
As a result of global competition to attract investment, not only certain production plants but also the research and development capacities associated with them are increasingly being relocated to third countries. This trend is a fundamental threat to Europe as a location for industry. It needs to be countered, through the determined promotion of innovative potential, before it becomes irreversible. According to the Commission, less than 1% of the EU budget is currently spent directly on innovation-related measures. Given the social challenges that lie ahead, this is insufficient. Therefore, I agree with calls for an increase in the EU budget for innovation. This should be reflected in the planning process in connection with the 2014-2020 financial perspective. Moreover, and especially against the backdrop of the financial crisis and the credit crunch, it is crucially important for companies' innovative capacity that more funding should be made available at both EU level and national level, and that financial instruments should be created which are tailored to the needs of their users. In order to make innovation policy more effective, the various support instruments need to be better coordinated and properly linked, with a leaner management structure; in other words, financial support must be better targeted.
Without the continuous introduction of innovations, there is no chance of development. There is a need for innovative measures in every area of the economy and social life - from novel therapeutic methods and increasingly rapid means of communication to new ideas in industry and science and alternative methods of obtaining energy. This is particularly significant in the face of the global economic crisis and the problem of an ageing society. I would like to point out that apart from the cross-sectoral nature of innovation policy, the initiative of citizens is also important.
The innovativeness of small and medium-sized enterprises, and also of farms, is an essential element for the creation of a competitive economy. While caring for the rapid development of the economy, and this includes care for the environment, we should not forget people and the lack of social equality, because these differences may become greater and could work against measures for development.
I voted in favour of this report because I believe that the current transformation of the European economy into a sustainable economy must make our European businesses more competitive. It is essential for the economic challenges to be transformed into new opportunities for the national economies. Combating the increase in relocations to third countries, not only of production facilities but also of their associated research and development capabilities, must become one of our objectives.
Alongside the policy aim of competitiveness, the European Union also needs to tackle other major challenges that face our societies today, including climate change and demographic change. To date, less than 1% of the Union's budget is spent directly on innovation-related measures. Given the social challenges that lie ahead, we believe that this percentage is insufficient.
For this reason, I supported our rapporteur's position, which calls for the forthcoming planning process in connection with the new financial perspective for the period 2014-2020 to include an increase in the EU budget for innovation. It will be essential for the incentives to be goal-oriented and to identify and develop coordinated links between instruments for supporting new technologies and improved coordination between the parties involved. Alongside support from the public purse, private sector investment in innovation will need to be encouraged and promoted.
In conjunction with research and training, innovation is one of the most important things for building knowledge within the EU. A Community policy on innovation is very important for achieving the objectives set out in the EU 2020 strategy. However, innovation requires financial resources which, particularly among businesses, are lacking, and are not easy for businesses, especially the SMEs, to obtain. Approving this regulation is therefore an important step towards providing support for entrepreneurs, who are the driving force behind innovation in Europe.
I consider it unacceptable that global economic competition has brought about a situation where not only production facilities but also the corresponding research and development resources are relocated to third countries.
This trend must be decisively countered through a bold and painstaking industrial innovation policy, guaranteeing the competitiveness of the European Union economy and the transfer to a knowledge-based and low-carbon economy.
For this reason, the volume of EU funding for innovation is, in my opinion, inadequate, representing less than 1% of the EU budget, and I agree with the rapporteur that this shortfall should be put right in the financial perspective for the period 2014-2020, work on which will begin by the end of this year.
At the same time, it is necessary, in view of the fact that the financial crisis has contributed to a freezing of credit for innovative business projects, for Member States to also think seriously about a clear increase in funding for research and development, which will guarantee their competitiveness in the long term and help to save and create jobs.
Research, innovation and education are important factors in a country's competitiveness. If enterprises are to remain capable of innovation, they need to invest a lot of money - which is often a problem, particularly in view of the credit crunch. In times when resources become scarcer, it is essential to expand and promote sustainable technologies. Once again, on the one hand, we need to support rural regions by driving the expansion of the broadband network into these areas while, at the same time, the infrastructure of these regions is being cut back as a result of the privatisation of the rail network, post office, and so on.
While we talk about the importance of universities and research facilities, funding for these institutions is, in fact, being reduced. As ever, we highlight the importance of SMEs in this context, but it remains to be seen whether this is followed up by any real action. The report is essentially a rehash of old measures, which is why I abstained from voting.
The strategy for the next ten years (EU 2020) sets as its second basic objective an increase in investments in research and development to 3% of GDP by 2020. This own initiative report calls on the Commission for specific and ambitious initiatives under the shadow of the failure of the Lisbon Strategy in this specific sector.
It should be noted that spending on R&D in Europe is less than 2%, compared with 2.6% in the USA and 3.4% in Japan, mainly due to low levels of private investment. The change taking place on the labour market due to the current economic crisis and the changing production process make it necessary to develop the innovation sector, which will generate not only technological but also social added value.
It is tomorrow's innovations that will enable Europe to cope with the major economic, social and environmental challenges of the coming decades. We need to increase our efforts to implement an ambitious policy of innovation in Europe. That is the logic behind the report by Mr Winkler, which I have endorsed. Firstly, we need to increase the financial assistance earmarked for that policy. The share of the European budget that is devoted to innovation must be substantially increased, and I hope that the next financial perspective for 2014-2020 will be along those lines.
The Member States must also intensify their efforts to achieve the Barcelona objective as quickly as possible by devoting at least 3% of their GDP to research and development. It is also vitally important to improve the coordination of European and national policies. In order to be effective, innovation policy absolutely must be conceived in a comprehensive, coherent manner, and with a view to the long term. Furthermore, the dialogue between the research sector and the economic sector must be strengthened. In this respect, I welcome the creation of the European Institute of Innovation and Technology, which will help boost relations between these two worlds.
in writing. - I am sorry the split vote requested by the Greens to take out the call for a European Patent Court did not work, so this is regrettably included. However, this report calls for the use of common patent tools, patent platforms and full right licences, and it stresses the importance of the quality of patents.
I voted in favour of this report because I believe that eradicating poverty is a matter of the greatest importance. The elimination of poverty is the main objective set by the Treaty of Lisbon for EU cooperation and development policies, and given that this is a moral duty whose long-term usefulness for EU interests is vital, I believe that prioritising this objective within our foreign policy is crucial. It is also worth noting that despite the profound economic crisis which Europe and the rest of the world are experiencing, we cannot and should not neglect foreign aid, as this is essential for creating a world of greater justice and solidarity.
Given that the objectives outlined at the Millennium Summit in 2000, where we committed ourselves to improving our contribution to fighting poverty, are still a long way from being achieved, and that the year 2015 - the target year for achieving those goals - is drawing ever closer, we should examine different factors which are aimed at maximising the results of the MDGs as a matter of the utmost urgency. I would therefore like to thank the rapporteur for this document and take this opportunity to voice my support for this project.
Nearly eight million children die each year before the age of five. Three and a half million die immediately after birth due to complications during pregnancy. Some four million die in five countries alone: India, Nigeria, the Democratic Republic of Congo, Pakistan and China.
Many of these deaths could be easily prevented by simple acts such as breast-feeding, using mosquito nets treated with insecticide and administering vaccines, primarily against pneumonia and malaria. Many mothers are unaware of the importance of vaccines or, if they are aware of them, they are so poor that they do not have the money to pay for transport to the surgery or hospital.
Huge investments are not necessary in order to give these children a future; all that is required is to provide these countries with medicines that cost very little and which, for us, are part of everyday preventive medicine, to build wells for drinking water, to provide simple mosquito nets and to ensure that supplies reach their intended destination.
Above all, therefore, we need the political determination to take action to save many human lives, to stop this silent slaughter of innocent children whose only crime is to have been born in a poor country.
I voted in favour of the report submitted by Mr Cashman because it seems to me that Parliament had to take a clear position in favour of realising the Millennium Development Goals. The present economic crisis must not be allowed to bring these into question. These objectives, adopted during the Millennium Summit in 2000, are still far from being achieved. This is about reducing extreme poverty and hunger, ensuring primary education for all, promoting sexual equality, reducing infant mortality, improving maternal hygiene, combating HIV/AIDS, malaria and tuberculosis, conserving the environment in a sustainable manner and introducing a global partnership for development. In September 2010, all the Member States of the United Nations met to determine the procedure and to improve the results. By adopting this resolution, the European Parliament is demonstrating to the Heads of State or Government that it is committed to achieving the Millennium Development Goals.
I support this report. Reducing poverty is one of the EU's primary development policy objectives. However, the negative consequences of the economic and financial recession have slowed the progress of developing and the least developed countries even more. Therefore, the EU Member States should make an exceptional effort to ensure that concrete development aid measures are established as soon as possible covering the areas of trade, development cooperation and the common agricultural policy. We must also strive to facilitate the integration of developing countries into the global economy and stimulate the development of trade in these countries. The Commission should ensure effective administration of aid measures for developing and the least developed countries and transparency and efficiency in the distribution of financial aid.
in writing. - UKIP do not support cancellation of debt on the basis that it is economically unsound on the following points: 1. A creditor nation is usually a debtor nation. For example, the UK is a significant donor of overseas aid. Yet the UK, and therefore its tax payers, are usually unwilling donors to aid recipients whilst debt mountains pile up for UK plc. 2. Debt cancellation impairs Third World debtor countries from raising further international finance. Therefore, it is not in the debtor nation's interest. 3. Debt cancellation introduces moral hazard. What of Third World countries which meet debt obligations, of which there are many? 4. Cancellation implicitly condones fraud, corruption and the misappropriation of loans so endemic in African debtor countries. 5. Given the massive debt now of most international economies, who arbitrates where cancellation is appropriate? Further moral hazard.
I voted for Mr Cashman's report concerning the extent to which the Millennium Development Goals set out in the year 2000 have been realised. Everything seems to indicate that these objectives will not be achieved. The EU has an immense responsibility in that it is the primary source of aid to poor countries and, in this respect, it is listened to on the international stage when it comes to questions of development. The Cashman report makes a very fair assessment of the state of the Millennium Development Goals, with the emphasis being on extreme poverty, the situation of women, health, education and the environment. This report reminds us that the European Union has to make sure that there is consistency in development policies. A country's agricultural, fishing and business activities must not run counter to its development. Throughout this report, Parliament shows itself to be proactive by supporting new forms of financing which need to be introduced more generally. The report drafted during the Millennium Summit in 2000 is more relevant than ever. It is the duty of our leaders to bring these realistic and achievable objectives to fruition as quickly as possible. Above all, this is a question of will.
I voted for this report because achieving the Millennium Development Goals must remain a key objective for the European Union. Achieving the MDGs, against all the odds, is a very important challenge and an urgent one both at EU and international level. The EU and international community should focus their efforts and take concrete action to enhance the chances of MDG success. I would like to underline that now is not the time for savings on the backs of the sick and starving. Therefore, we must devote particular attention to such areas as health, women and children and the fight against poverty and devote greater attention to employment and decent work. I would like to point out that poverty reduction through the achievement of the MDGs must be recognised as the overall goal of EU policy and Europe must lead the world in a concerted effort to keep the EU's promises to the planet's poorest. I agree with the European Parliament's call for a majority of EU financial aid to be granted to the neediest people, focusing especially on women, children and people with disabilities and all those who need that aid most. Particular attention must also be paid to gender equality, minority rights and combating discrimination.
I welcome the role that Europe has played as the largest provider of development aid in the world.
Development aid has helped to alleviate poverty for millions of people in the developing world. The number of people having to endure extreme poverty has fallen from 1.8 billion to 1.4 billion. Almost 90% of poor children now attend school. Great steps have been made in combating malaria and tuberculosis, and the infant mortality rate is falling dramatically.
However, the recent food and fuel crises and the global economic recession have cancelled out much of the progress made over the last decade.
The rich countries are responsible for the current financial, economic and climate crises, but the developing countries are the most affected by global warming. This means that it is vital for us to step up all our measures for combating climate change, such as providing appropriate technology.
I would like to call for additional funds to be earmarked for developing countries. These should be sustainable in the medium and long term and come from the private sector, the carbon market, and the public sector of industrialised countries or the most economically advanced developing countries.
in writing. - I voted against this report due to the controversial wording of paragraph 42 concerning abortion. I am morally opposed to abortion and cannot accept such a clause. Nevertheless, I must also state that I feel that the rapporteur has done an excellent job on all other issues.
It is very sad that for years now, the European Parliament has been unable to resolve a tragic contradiction. In every document in which measures to combat poverty, hunger and violence in the world are admirably proposed, some manage to include the declaration, whether direct or indirect, of the so-called right to abortion as a vehicle for the health and development of populations.
The initiative of some is met, on the one hand, with the virtual indifference of the majority and, on the other, with a certain diffidence of the minority. Yet the contradiction and the tragedy are obvious. The principle of equal dignity for all human beings and that of special, rightful solidarity towards the youngest members of society are being abandoned at the very time when we are supposed to be pursuing the objective of combating discrimination and protecting health.
This has also happened today in the case of the Cashman report, paragraph 42 of which, in contradicting the entire document, has forced myself and a number of MEPs to ultimately reject the report as a whole. When balanced against one another, in fact, the bad points that are being promoted unfortunately outweigh the good points present in other parts of the text.
Achieving the Millennium Development Goals (MDGs) is a priority in development policy. Only a few months from the high-level UN meeting, despite significant progress having been made on some of the MDGs, the truth is that we are a long way from what we had hoped. More needs to be done. The Member States should respect the commitment that they made to Official Development Assistance (ODA). New financing mechanisms which do not translate into higher taxes at this time of crisis need to be explored. Above all, it is crucial to bring about consistency in development policies (along the route of the resolution approved in May this year on consistency in EU development policies and the concept of greater public development aid).
I welcome the fact that Parliament has set the priority goals for the MDGs as health, education, the most vulnerable groups in society and the eradication of poverty through concrete measures in business, agriculture and fisheries policies. They have also done this with the call for a new global governance that gives greater voice to developing countries and which promotes democracy, peace, and the rule of law in developing countries. However, I oppose the view of abortion as a means of contraception.
Scott McKenzie once sang, 'If you're going to San Francisco, be sure to wear some flowers in your hair, If you're going to San Francisco, you're gonna meet some gentle people there'. However, the world is not like that, and this message cannot be applied to the complex economic and social reality of the world today. For that reason, I voted against this report, although obviously without doubting the goodwill behind their objectives. 'Imagine there's no countries, it isn't hard to do, nothing to kill or die for, and no religion too. Imagine all the people living life in peace'. Yet it was John Lennon himself who added, 'You may say I'm a dreamer'. Unfortunately, real life is not like that. It is up to us, however, to make the world a fairer and safer place where everyone can live with a modicum of dignity.
The proposals set out in this report seek to pursue multiple objectives, without focusing or defining effective priorities. Firing in all directions means that none of these objectives are practicable. Lastly, it seems to me that they are too statist and focused on central government. I disagree with this approach. I believe rather that Millennium Development Goal investment should be given to Union-based projects such as the Millennium Villages, with strong involvement from all EU institutions.
in writing. - I strongly support this report on progress towards the achievement of the Millennium Development Goals. The EU is 20 billion euro short of its funding commitments, at a time when states are cutting back their aid budgets. The EU Member States must not falter when it comes to fulfilling their commitments in the framework of the European Consensus on Development. Moreover, the MDGs have to be seen from a development-enabling perspective, while at the same time facing and tackling the root causes of poverty. Member States must commit 0.7% of GNI to aid by 2015, as promised, rather than decrease that share, which is doubly alarming in times of crisis, as GNI itself diminishes. Besides, it is not acceptable for the EU to broaden the definition of Official Development Aid to include other financial flows such as remittances or debt cancellation measures. To address underdevelopment, the developed world needs to vigorously fight tax havens and illicit capital flows which deprive developing countries of resources they desperately need. I believe that responsibility for development has to remain within the remit of the Development Commissioner, who needs to push for better policy coherence, especially as regards trade, common agriculture and fisheries policies.
Parliament is sending a strong message by adopting a resolution on the progress made towards achieving the Millennium Development Goals. This shows the importance that Europe attaches to eliminating poverty, hunger, disease and infant and maternal mortality between now and 2015. On the eve of the European Council, the message is clear. The Heads of State or Government of the EU must stick to their financial commitments, including - perhaps even more than ever - in this period of global economic and financial crisis. What is needed is a contribution of 0.7% of the GNP of the Member States. In order to catch up with respect to its financial commitments, Europe must create new mechanisms of financing, such as a tax of 0.05% on financial transactions. Given how much these transactions currently amount to - recently, this was 70 times the global GNP - such a tax could free up EUR 10 billion per year. In addition, it would have the advantage of making the financial sector contribute. This would seem fair, given that this sector has benefited from enormous amounts of State aid in order to survive the unprecedented crisis that it itself caused. A unilateral EU initiative could act as a catalyst at a global level.
I welcome the vote on the Cashman report on progress towards the achievement of the Millennium Development Goals: mid-term review in preparation of the UN high-level meeting in September 2010. It simply had to be adopted! Only five years away from the 2015 deadline set for the achievement of the Millennium Development Goals (MDGs), it offers a unique opportunity for the international community to redouble its efforts to achieve those goals. The situation is critical and requires urgent action. There must be renewed efforts to write off the debts of the least developed countries and to embark on a course that will reduce the burden of debt on developing countries.
I am also in favour of the introduction of enhanced measures to monitor fulfilment of the commitment made to devote 0.7% of GNI to official development assistance (ODA) by 2015. Financing of the MDGs must begin at national level, and developing countries must generate and allocate own resources to achieve those goals, but the donor community must keep its promise to substantially increase its ODA. The commitments made must absolutely be honoured at the meeting in September.
Achieving the Millennium Development Goals by 2015 is a fundamental commitment by the international community. However, it has not provided itself with the resources to fulfil that commitment. Two-thirds of the way through, it is clear that many least developed countries (LDCs) will be unable to achieve any of the goals of eradicating poverty, of providing access to education and health care, and that most developing countries will be far from achieving them too. Europe is the world's leading donor but, with 0.4% of GNI, it cannot be content with falling so far short of the target of devoting 0.56% to official development assistance (ODA) in 2010, a target that it set itself. The fact is, the aid requirements are greater than ever, especially in the areas of food security, the fight against climate change, education, health - in particular for HIV sufferers - and maternal and reproductive health. With the Cashman report, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is calling for the European Council of 17 June to endorse the proposal for a 0.05% tax on international financial transactions, which would yield EUR 10 billion, and to set itself the target of achieving 0.63% of European GNI in 2012, with a view to increasing it to 0.7%.
As shadow rapporteur on this report, I voted firmly in favour of this report whose objective is to ensure that the Millennium Development Goals are successfully achieved. I fully support the efforts of my fellow Members to ensure that the European Union's voice on this issue is united and progressive. However, I was unable to endorse the two amendments submitted, whose provisions I find unacceptable as a liberal. Therefore, I voted against the calls for the EU unilaterally to introduce a tax on currency and derivatives transactions in order to fund global public goods, including the MDGs. The European Union should not place an additional tax burden on its citizens, in particular taxes whose mechanisms and impact have not yet been fully examined. I also do not agree that development aid measures should be legally binding.
It is important for the Member States to fulfil their obligations to increase the amount of Official Development Aid (ODA), but the European Union should not legally penalise its Member States because of a partial failure to fulfil obligations in the changed context of the financial crisis. Not all Member States were affected by the crisis in the same way and not all will be able to achieve the goal of 0.7%. The European Parliament should encourage them with softer and more acceptable means than strict legal measures.
It is alarming that so many Members of this House voted against giving women in developing countries the right to control their own bodies and reproductive health by attempting to have paragraph 42 of the report deleted. This is an indication of a very disturbing trend among opponents of abortion in Europe who are using the aid programme to make their views public. The availability of family planning is an important factor in enabling women in developing countries to take control over their own lives and, as a result, to lift themselves out of poverty.
I voted in favour of the Cashman report because there is still a long way to go before we can achieve the Millennium Development Goals. It is necessary to strengthen existing measures so that they can be achieved by 2015, particularly through the implementation of the responsibilities assumed by the Member States on aid to developing countries.
I welcome the adoption of paragraph 42, which 'calls on all the Member States and the Commission to reverse the worrying decline in funding for sexual and reproductive health and rights in developing countries, and to support policies on voluntary family planning, safe abortion, treatment of sexually transmitted infections and the provision of reproductive health supplies consisting of life-saving drugs and contraceptives, including condoms'.
Eradicating poverty and reducing the gap between rich and poor are important objectives, and all governments should give attention and allocate resources to them. The UN adopted them at the Millennium Summit in 2000, while the European Union, as the largest donor, has a major share in the results of this collective effort.
Despite all the efforts made by the developing countries, many of which are facing crises that may jeopardise their commitment, responsibility lies with the states benefiting from the aid if they are to assume their responsibility for good governance, rule of law and essential civil liberties. I cannot help but be disappointed that under the guise of his stated good intentions, the rapporteur is seeking to have this House adopt a resolution which, in blatant violation of the powers of the Member States and third states in these matters, advocates the promotion of abortion as a means to achieving the Millennium Development Goals. This is not a new tactic, but it is no less furtive or reprehensible for that.
The international community has made a fundamental commitment to achieving the Millennium Development Goals (MDGs). Europe is the largest provider of aid in the world. This funding for developing countries has helped to alleviate poverty, reduce the mortality rate and improve the skills of millions of people. In fact, extreme poverty has decreased, almost 90% of poor children attend school and infant mortality is falling dramatically. Much still remains to be done, and much support must be given if less developed countries are to achieve the MDGs of eradicating poverty and providing access to education and health care services. Europe, as a champion of fundamental human rights, with solidarity as its basic principle, and as the world's largest contributor of development aid, must take a leading role in this matter, particularly at the next UN debriefing, which is to take place in September. I am, however, disappointed that this report has mixed noble objectives with sensitive issues relating to individual conscience, such as abortion. Promoting policies in support of abortion does not help to achieve the MDGs. I therefore voted against this report.
The initial objective of the Millennium Declaration in 2000 was to halve the proportion of people living in extreme poverty, provide clean water and education for all, and reverse the spread of HIV/AIDS. The report acknowledges that we are a long way from achieving these goals, which in themselves were limited. The EU as a whole has been reducing its aid budget, while its countries have recently spent thousands of millions of dollars on saving their banks, passing on the bill to the people while leaving the economic and financial groups that control them unscathed.
However, the text contains some contradictions which we think are worth pointing out, not least when it criticises the liberalisation of trade while simultaneously supporting the opening up of trade through the conclusion of the Doha Round, within the context of the World Trade Organisation, and accepting the Economic Partnership agreements and Free Trade Areas. Trade liberalisation exacerbates inequality, creating greater exploitation of workers and natural resources, more poverty and more social exclusion, and it increases dependency relationships between countries. Sacrificing development aid to these objectives, as the EU and the USA have done, means that the Millennium Goals will not be achieved by 2015.
I voted in favour of this report, because I support the pursuit of a major objective of development policy, namely the reduction of poverty. The Member States have an important responsibility and must stick to their commitments here; we need to remind them of this again. Even though the progress made up to now is encouraging, especially the increased school attendance of poor children or the fight against malaria and tuberculosis, considerable effort still needs to be made so that everyone's commitments between now and 2015 can be honoured, and this is despite the current context of the crisis. I also support the introduction of a tax on currency transactions and transactions in derivatives, as well as the reduction of the burden of debt on developing countries and the cancellation of the debt burden of the least advanced countries. Finally, I also voted in favour of several amendments that aim to develop measures in the field of sexual and reproductive health, because they are essential in the fight against AIDS and the reduction of maternal mortality. These are measures that must not be ignored.
in writing. - The Cashman report makes important calls for the EU and its Member States to implement a number of policies in the field of international development and I wholeheartedly endorse these calls. It should also be added that action can be taken other than at the EU or Member State level. Scotland, for example has a distinctive contribution to make in its work with developing countries and the Scottish Government has also published an International Development Policy aimed at contributing towards Millennium Development Goals.
I would like to refer to point 14 in the report on the achievement of the Millennium Development Goals, which calls on the EU to provide significant funding to try and help poor nations fight the effects of climate change and, moreover, insists that these funds be additional to existing development aid commitments.
Climate change is a fact, and we must learn to live with it. One of the significant errors that the environmental movement has made in its assessment of the situation is that, for a long time, it refused to discuss adaptation. This was something of a luxury in the West, because measures to adapt and the funding needed to accomplish this were not an option for the world's poor. Copenhagen can take the credit for the establishment of the climate fund for the developing countries.
The significance of climate change among the problems that the developing countries face should not, however, be exaggerated. It would seem that climate change is cannibalising all the other problems in our imaginations. People have got it into their heads that if we cut emissions, all the other problems will just melt away. Nothing could be further from the truth. We need to make sure that we do not prevent hundreds of millions of children from receiving vaccinations and education or jeopardise the fight against erosion or other solvable environmental problems all in the name of climate change.
The best way to help the climate is to help people out of poverty, because poverty, if anything, prompts people to resort to environmentally harmful solutions. For this reason, I believe it is very important that the report should expressly state that money earmarked for fighting and adapting to climate change should not come out of the EU's other development aid commitments.
This report contains some positive points. They include the emphasis placed on the environmental debt of the countries of the North in relation to those of the South and the request for additional aid in this area. I also support the request for the write-off of sovereign debt to no longer be regarded as an integral part of official development assistance.
The same applies to the demand to establish a fair distribution of wealth, support for local smallholdings and measures to foster access to land, water and other biodiversity resources. However, it is regrettable that, having put forward such proposals, the report should support Economic Partnership agreements, the Doha Round and all the World Trade Organisation agreements; in other words, that it should support the opposite of the principles it promotes. I shall therefore abstain.
The EU remains the main driving force towards achieving the Millennium Development Goals (MDGs), and it is also the world's largest provider of aid. This means that it must take on its responsibilities and play a leading role in the high-level meeting of the UN which is to take place in September 2010. Fulfilling the MDGs, especially the eradication of poverty, is crucial in bringing an end to the suffering of millions of people all over the world. However, it is important to note that once again, slyly using the fight against poverty as a pretext, there is an attempt to surreptitiously include references to issues that are fundamentally divisive, particularly abortion policies in developing countries, and which are not given the visibility that they merit.
Reducing poverty has been one of the main aims of development policy since time immemorial. Little has been achieved in recent decades, however; rather, development policy initiatives have often moved in the opposite direction. It is particularly concerning that in many states, funds from industrial nations have been used to keep dictators or ruling classes in power and to suppress the poor masses. Even programmes to combat famine have apparently merely allowed explosive growth in population numbers. In any event, if we are to combat poverty, it is necessary to prevent food speculation and to revise development policy.
Micro-loans are clearly a good approach for providing self-help. We should also be able to expect, however, that states which receive development aid take back migrants who have entered our countries illegally. We are unlikely to achieve the aims set until development aid is comprehensively revised. I therefore rejected the report.
I think it is important to remove from point 22 the statement calling on the EU to put an end to agricultural export subsidies. The report's author and fellow Members who support this idea are very well aware that it is not the export subsidies - which are supporting agricultural production in Europe during the current crisis - that are the real problem. However, I abstained from the final vote because I believe that this report must be rooted more in reality and be more pragmatic and less ideological.
This report does not take into account the fact that the EU can only provide aid to others if it has reasonably solid economic foundations itself. The sooner the EU overcomes the consequences of the crisis, the quicker it will be able to put in place long-term and sustainable development aid. The report on the Millennium Development Goals fails to give this sufficient consideration, which is why I have voted against it.
In view of the obligations of EU Member States and the need for compliance with the provisions of the Treaty of Lisbon, I decided to endorse the report on progress towards the achievement of the Millennium Development Goals: mid-term review in preparation of the UN high-level meeting in September 2010. The European Union, which is the world's biggest donor of development aid, should take action to realise its priorities, such as reducing and eliminating poverty. In relation to this, we expect the European Council to adopt a united position on the matter when it meets at the summit in June 2010, several months before the UN high-level meeting on assessment of the progress made towards the Millennium Development Goals. For problems in developing countries, such as poverty, hunger, health care and education, must be combated consistently.
in writing. - I am glad we adopted today the Cashman report on the MDG. As long as we guarantee effective aid, lives will be saved and poverty will be eradicated. In September 2010, all United Nations Member States will come together in New York to discuss the progress made towards the MDGs and agree on actions to be taken to ensure that the goals are met.
The report we adopted today is an extremely important document in terms of helping to define an ambitious EU position on this issue ahead of the September summit and putting political pressure on EU Member States. The endorsement of this report by an overwhelming majority of MEPs sends a clear and cross-party political message to the EU Heads of State or Government, before they meet on 17 June in Brussels, that the EU should remain strong and fully committed to the achievement of the MDGs, especially at a time of financial crisis.
This report on progress towards the achievement of the Millennium Development Goals has developed into something that I was unable to support: I considered it was important to vote against the Cashman report as a whole, following the adoption of the second point of paragraph 42 of Mr Cashman's draft report, which was put to the vote. The lack of clarity regarding the idea behind the expression 'safe abortion' was impossible to ignore. Abortion, although necessary in some exceptional circumstances, must not be regarded as a method of contraception. What is more, like all medical procedures, it is never without risk. We must not trivialise it. Development depends first and foremost on respect for life.
It is gradually becoming clear that greater efforts are needed if the world wants to attain the Millennium Development Goals. Therefore, I support the resolution on the Union's commitment to a more efficient, more coherent policy in order to halve poverty and hunger, provide universal primary education, eliminate gender inequality and improve the health situation for many people.
I want to see Europe shouldering its responsibility, starting with the 0.7% target. A more coherent development policy is also required. The agricultural subsidies we give to European farmers mean that farmers in developing countries cannot obtain a good price for their products. Making poverty history begins with fair trade.
I also want to see a tax on currency and derivatives transactions, and I want the G20 and United Nations to be a framework for putting an end, at long last, to tax havens, tax evasion and illicit financial flows. It is high time there was greater transparency and that profit made and tax paid were automatically disclosed. I am a long-standing advocate of a country-by-country reporting system to enable developing countries to keep their own resources for their own development.
The objective presented in the Millennium Development Goal programme is very noble and I think that we must make every effort to achieve it. Lithuania is a small country with a limited bilateral development budget. Global aims are complex and sometimes unattainable for us. Most of our bilateral aid (around 50%) is directed towards countries which are part of the European Neighbourhood Policy. That is not because we are any less concerned about populations in Africa or the Caribbean than we are about people closer to home. For Lithuania and countries in a similar situation, the important thing is not the small allocation of funds but its effectiveness. As far as possible, we need to achieve better results with relatively few resources and that is not always possible to achieve in far off countries. It is important for us to help where we can, if not through the funds, then by sharing our experience of integration and other research that could be useful. Poverty reduction, whether in Lithuania or the furthest corner of Africa, should be one of our greatest priorities. The fight against corruption and aid for the poorest - that is our moral duty and a long-term interest of the EU. There has been a rise in the number of people who are underemployed or whose jobs are insecure and therefore, it is important for us to direct all of our efforts towards protecting, above all, the interests of the most vulnerable groups.
CARIFORUM-EU, which represents a partnership between the countries of Europe and certain Caribbean states, is obviously something that we should support. Development, combating poverty, democracy, human rights, stopping the global threats to peace, security and stability are basic pillars upon which to bring about a strengthening of the Caribbean region. However, I do not consider it helpful to have a Delegation to the Parliamentary Committee established specifically for this purpose, especially if it is to include no non-attached Members. I therefore voted against this proposal.